Exhibit 10.3
EXECUTION VERSION
 
LOSS PORTFOLIO TRANSFER REINSURANCE AGREEMENT
by and among
CONTINENTAL CASUALTY COMPANY,
THE CONTINENTAL INSURANCE COMPANY,
CONTINENTAL REINSURANCE CORPORATION INTERNATIONAL, LTD.,
CNA INSURANCE COMPANY LIMITED
and
NATIONAL INDEMNITY COMPANY
Dated as of August 31, 2010
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                   
ARTICLE I
       
 
           
DEFINITIONS
       
 
           
1.1
  Definitions     1  
 
           
ARTICLE II
       
 
           
REINSURANCE CEDED
       
 
            2.1  
Reinsurance Coverage
    12   2.2  
Commencement of the Reinsurer’s Liability
    12   2.3  
Ultimate Net Loss
    12   2.4  
Exclusions
    12   2.5  
Unallocated Loss Adjustment Expenses
    13   2.6  
Notice Regarding LPT Limit
    14   2.7  
Territory
    14   2.8  
Change of Control
    14  
2.9
  Redomestication     14  
2.10
  CNA Insurers Bound     14  
 
           
ARTICLE III
       
 
           
REINSURANCE CONSIDERATION
       
 
           
3.1
  Reinsurance Premium     15  
3.2
  Transfer of Pre-Inception Date Receivables     15  
3.3
  Payments     15  
 
           
ARTICLE IV
       
 
           
ADMINISTRATION
       
 
           
4.1
  Administration     16  
 
           
ARTICLE V
       
 
           
RESERVING REQUIREMENTS
       
 
           
5.1
  Reserve Assumption Changes     16  

i



--------------------------------------------------------------------------------



 



                     
ARTICLE VI
 
           
DURATION AND TERMINATION
 
            6.1  
Duration and Termination
    16   6.2  
Effect of Termination
    17  
 
           
ARTICLE VII
 
           
ACCOUNTING AND SETTLEMENT REPORTS
 
            7.1  
Accounting and Settlement Reports
    17   7.2  
Tax Reporting
    17  
 
           
ARTICLE VIII
 
           
INSOLVENCY
 
            8.1  
Insolvency of Reinsured
    17  
 
           
ARTICLE IX
 
           
COLLATERAL TRUST ACCOUNT
 
            9.1  
Establishment of Collateral Trust Account
    18   9.2  
Ongoing Funding of Collateral Trust Account
    18   9.3  
Collateral Trust Assets
    19   9.4  
Settlements
    19   9.5  
Modification Upon Occurrence of Collateral Triggering Event
    19   9.6  
Modification Upon Occurrence of a Reinsurance Credit Event
    20   9.7  
Withdrawal of Collateral Trust Assets by Reinsured Prior to the Occurrence of a
Reinsurance Credit Event
    21   9.8  
Withdrawal of Collateral Trust Assets by Reinsured After the Occurrence of a
Reinsurance Credit Event
    22  
 
           
ARTICLE X
 
           
DISPUTE RESOLUTION
 
            10.1  
Dispute Resolution
    23   10.2  
Negotiation Amongst the Parties
    24  
 
           
ARTICLE XI
 
           
ARBITRATION
 
            11.1  
Arbitration
    24  

ii



--------------------------------------------------------------------------------



 



                     
ARTICLE XII
 
           
EXTRACONTRACTUAL DAMAGES
 
            12.1  
Extracontractual Damages
    25  
 
           
ARTICLE XIII
 
           
SALVAGE AND SUBROGATION
 
            13.1  
Salvage and Subrogation
    26   13.2  
Expenses
    26  
 
           
ARTICLE XIV
 
           
THIRD PARTY REINSURANCE AGREEMENTS
 
            14.1  
Third Party Reinsurance Agreements
    27   14.2  
Collection Responsibility
    27  
 
           
ARTICLE XV
 
           
REINSURANCE CREDIT
 
            15.1  
Reinsurance Credit
    27  
 
           
ARTICLE XVI
 
           
REGULATORY MATTERS
 
            16.1  
Regulatory Matters
    28  
 
           
ARTICLE XVII
 
           
CONFIDENTIALITY
 
            17.1  
Confidentiality
    29  
 
           
ARTICLE XVIII
 
           
ERRORS AND OMISSIONS
 
            18.1  
Errors and Omissions
    30  

iii



--------------------------------------------------------------------------------



 



                     
ARTICLE XIX
 
           
MATERIAL CHANGES
 
            19.1  
Material Changes to Reinsured Contracts and Third Party Reinsurance Agreements
    31  
 
           
ARTICLE XX
 
           
RIGHT TO ASSOCIATE
 
            20.1  
Right to Associate
    32  
 
           
ARTICLE XXI
 
           
MULTIPLE PARTIES
 
            21.1  
Multiple Parties
    32  
 
           
ARTICLE XXII
 
           
MISCELLANEOUS PROVISIONS
 
            22.1  
Notices
    33   22.2  
Entire Agreement
    34   22.3  
Waiver and Amendment
    34   22.4  
Successors and Assigns
    34   22.5  
Headings
    35   22.6  
Construction; Interpretation
    35   22.7  
Governing Law and Jurisdiction
    35   22.8  
No Third Party Beneficiaries
    36   22.9  
Counterparts
    36   22.10  
Severability
    36   22.11  
Specific Performance
    36   22.12  
Waiver of Jury Trial
    37   22.13  
Incontestability
    37   22.14  
Set-Off
    37   22.15  
Currency
    38  

          EXHIBITS        
Exhibit A
  -    Form of Administrative Services Agreement
Exhibit B
  -    Form of Collateral Trust Agreement
Exhibit C
  -    Form of Third Party Reinsurance Allocation Agreement
Exhibit D
  -    Form of Reinsurance Credit Event II Trust Agreement

iv



--------------------------------------------------------------------------------



 



          SCHEDULES        
Schedule 1.1(a)
  -   Asbestos Accounts
Schedule 1.1(b)
  -   GRM Direct & Assumed, Syndicates, Pools and Associations
Schedule 1.1(c)
  -   Pollution Accounts
Schedule 1.1(d)
  -   Pre-Inception Date Receivables
Schedule 2.4(h)
  -   Exclusions

v



--------------------------------------------------------------------------------



 



LOSS PORTFOLIO TRANSFER REINSURANCE AGREEMENT
          THIS LOSS PORTFOLIO TRANSFER REINSURANCE AGREEMENT, dated as of
August 31, 2010 (this “Reinsurance Agreement”), is made and entered into by and
among Continental Casualty Company, an Illinois property and casualty insurance
company (“CCC”), The Continental Insurance Company, a Pennsylvania property and
casualty insurance company (“CIC”), Continental Reinsurance Corporation
International, Ltd., a Bermuda long-term insurance company (“CRCI”), and CNA
Insurance Company Limited, a United Kingdom property and casualty insurance
company (“CICL” and each of CCC, CIC, and CRCI is individually and all of CCC,
CIC, CRCI and CICL are collectively hereinafter referred to as the “Reinsured”),
and National Indemnity Company, a Nebraska property and casualty insurance
company (hereinafter referred to as the “Reinsurer”).
          WHEREAS, the Parties are entering into this Reinsurance Agreement
pursuant to that certain Master Transaction Agreement, dated as of July 14, 2010
(the “Master Transaction Agreement”), by and among the Parties (as defined
below) and Berkshire Hathaway Inc., a Delaware corporation and the ultimate
parent company of the Reinsurer (“Berkshire”);
          NOW, THEREFORE, in consideration of the mutual and several promises
and undertakings herein contained, and for good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the Reinsured and the
Reinsurer (individually, a “Party” and collectively, the “Parties”) hereby agree
as follows:
ARTICLE I
DEFINITIONS
          1.1 Definitions. The following terms shall have the respective
meanings set forth below throughout this Reinsurance Agreement (definitions are
applicable to both the singular and the plural forms of each term defined in
this Article I):
          “A&P Business” means the business of the Reinsured and the CNA
Insurers of insuring, reinsuring and administering, as applicable, the Reinsured
Contracts and the Third Party Reinsurance Agreements as respects the Business
Covered.
          “A&P Claims” means an Asbestos Claim and/or a Pollution Claim.
          “AAA” has the meaning set forth in Section 11.1(a).

 



--------------------------------------------------------------------------------



 



          “Administrative Services Agreement” means the Administrative Services
Agreement by and among the Reinsured and the Reinsurer, substantially in the
form of Exhibit A attached hereto.
          “Affiliate” means, with respect to any Person, another Person that,
directly or indirectly, controls, is controlled by, or is under common control
with, such first Person, where “control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.
          “Allocated Loss Adjustment Expenses” means all court costs,
arbitration, mediation or other dispute resolution costs, attorneys’ fees
including staff counsel expressly charged with performing functions generally
performed by outside counsel, expenses, fees and interest accrued prior to or
after any judgment, award, agreement or compromise incurred in connection with
or in any way relating to the adjustment, appraisal, defense, resistance,
investigation, audit negotiation, settlement, payment or appeal of, or the
pursuit or collection of any reinsurance on, or the pursuit or enforcement of
any right of subrogation with respect to any Reinsured Liability; provided,
however, in no event shall Allocated Loss Adjustment Expenses include any
overhead or similar internal costs that are attributable to the handling of a
claim file arising from the Business Covered. For the purposes of this
Reinsurance Agreement, this definition of “Allocated Loss Adjustment Expenses”
will apply regardless of how the Reinsured reserves for Allocated Loss
Adjustment Expenses on its annual and quarterly statutory financial statements
filed with Governmental Authorities.
          “Applicable Interest Rate” means 4.5% (four point five percent) per
annum.
          “Applicable Law” means any domestic or foreign, federal, state or
local statute, law, ordinance or code, or any written rules, regulations or
administrative interpretations issued by any Governmental Authority pursuant to
any of the foregoing, in each case applicable to any Party, and any Order, writ,
injunction, directive, judgment or decree of a court of competent jurisdiction
applicable to the Parties.
          “Asbestos Claim” means the following: (i) for claims shown on the
Books and Records of any Reinsured or CNA Insurer as having been made on or
prior to December 31, 2009, all claims coded as “asbestos claims” on the Books
and Records of any Reinsured or CNA Insurer and arising under the accounts
listed on Schedule 1.1(a) attached hereto, (ii) for claims shown in the files
and records of any GRM Direct & Assumed, Syndicate, Pool or Association as
having been made on or prior to December 31, 2009, all claims coded as “asbestos
claims” in the files and records of any GRM Direct & Assumed, Syndicate, Pool or
Association, and (iii) for claims made after December 31, 2009, any claim
involving allegations, in whole or in part, of Property Damage, Bodily Injury,
personal injury, mental anguish, medical monitoring, nuisance and trespass,
including claims for equitable relief, arising out of, or relating to, exposure
to asbestos. For the avoidance of doubt, the Parties acknowledge and agree that,
claims asserting

2



--------------------------------------------------------------------------------



 



that any Reinsured or CNA Insurer (A) failed to warn any Person of potential
asbestos exposure, (B) engaged in any unfair trade practice or failed to handle
claims in good faith, (C) negligently conducted loss control functions,
(D) failed to settle or pay claims within the limits of any Reinsured Contract,
(E) otherwise negligently conducted claims handling, (F) misrepresented, or
otherwise committed a tort or fraud in connection with the Business Covered, or
(G) failed to properly comply with Medicare or other liens, in each case, as
long as such assertions arise out of, relate to, or are in connection with,
Asbestos Claims, shall be deemed Asbestos Claims. If a claim alleges both an
exposure to asbestos and an exposure to another toxin (e.g., “mixed dust”
claims) and the Reinsured Contract contains an asbestos exclusion, the claim
will be an Asbestos Claim to the extent the claim involves asbestos exposure or
injury. While the coding of any Reinsured or CNA Insurer made prior to the
Inception Date shall be conclusive as to whether a claim made on or prior to
December 31, 2009 is an Asbestos Claim, for a claim made after December 31,
2009, the past coding of any Reinsured or CNA Insurer of a similar claim shall
not be conclusive as to whether the claim is an Asbestos Claim. Asbestos Claims
shall not include Non A&P Claims.
          “Berkshire” has the meaning set forth in the Recitals.
          “Bodily Injury” means actual or threatened bodily injury, sickness or
disease sustained by a person, including death, humiliation, shock, mental
anguish or mental injury by that person at any time which results as a
consequence of the bodily injury, sickness or disease.
          “Books and Records” means originals or copies of all records and all
other data and information (in whatever form maintained) in the possession or
control of a Party or its Affiliates and relating to the Business Covered,
including (i) administrative records, (ii) claim records, (iii) policy files,
(iv) sales records, (v) files and records relating to Applicable Law, (vi)
reinsurance records, (vii) underwriting records, (viii) accounting records, and
(ix) files and records (including claims bordereaux) of any GRM Direct &
Assumed, Syndicate, Pool or Association, but excluding any (a) Tax Returns and
Tax records and all other data and information with respect to Tax, (b) files,
records, data and information with respect to the employees, (c) records, data
and information with respect to any employee benefit plan, (d) files, records,
data and information relating to Retrospective Premiums, (e) any files, records,
data and information not reasonably related to the Reinsurer’s administration of
the Business Covered, including the monitoring and auditing of the Reinsured and
their Affiliates of the Reinsurer’s performance in administering the Business
Covered and any internal reports related to such monitoring and auditing,
(f) any materials prepared for the boards of directors of the Reinsured or their
Affiliates and (g) any materials that are privileged and/or confidential for
which the Reinsured or their Affiliates do not have a common interest with the
Reinsurer; provided, that if any such records or data referred to in the
foregoing clauses (i) through (ix) contain information which does not relate to
the Business Covered, such information shall not constitute “Books and Records”
for purposes of this Reinsurance Agreement.
          “Business Covered” means:

3



--------------------------------------------------------------------------------



 



  (1)   All losses relating to A&P Claims that are unpaid, as reflected on the
Books and Records, either on a direct or assumed basis, as of the Inception
Date;     (2)   All losses relating to Asbestos Claims arising out of or
relating to (A) policies, certificates, binders, contracts or cover notes of
insurance or reinsurance issued by, or on behalf of, any Reinsured or CNA
Insurer, (B) insurance or reinsurance obligations assumed by any Reinsured or
CNA Insurer by means of acquisitions, assumption reinsurance, loss portfolio
transfers (whether affected by reinsurance or otherwise) or otherwise or (C) any
participation by any Reinsured or CNA Insurer in any insurance or reinsurance
pool, syndicate or association, in all instances under (A), (B) and (C) prior to
January 1, 2010; and     (3)   All losses relating to Pollution Claims arising
out of or relating to (A) policies, certificates, binders, contracts or cover
notes of insurance or reinsurance issued by, or on behalf of, any Reinsured or
CNA Insurer, (B) insurance or reinsurance obligations assumed by any Reinsured
or CNA Insurer by means of acquisitions, assumption reinsurance, loss portfolio
transfers (whether affected by reinsurance or otherwise) or otherwise or (C) any
participation by any Reinsured or CNA Insurer in any insurance or reinsurance
pool, syndicate or association, in all instances under (A), (B) and (C) prior to
January 1, 1989.

          “Business Day” means any day other than a Saturday, Sunday or a day on
which commercial banks in Illinois or New York are required or authorized by law
to be closed.
          “CCC” has the meaning set forth in the Preamble.
          “Change of Control” shall be deemed to have occurred if: (i) any
Person, organization or association of persons or organizations acting in
concert, excluding Affiliates of the Parties, as applicable, shall acquire more
than twenty percent (20%) of the outstanding voting stock of any of the Parties,
CNA, any CNA Insurer or Berkshire; (ii) any Person, organization or association
of persons or organizations acting in concert shall succeed in electing two or
more directors to the boards of directors of any of the Parties, CNA or
Berkshire, in any one election in opposition to those proposed by the Board of
Directors of such Party, CNA or Berkshire, as applicable; (iii) any of the
Parties, CNA or Berkshire, as applicable, transfers all or substantially all of
its or any of its Affiliates’ operating properties and assets to another Person,
organization or association of persons or organizations, excluding Affiliates of
the Parties, as applicable or (iv) any of the Parties, CNA or Berkshire, as
applicable, shall consolidate with or merge into any Person, firm, corporation
or other entity unless such entity or any one of its Affiliates shall be the
continuing corporation or the successor corporation.
          “CIC” has the meaning set forth in the Preamble.

4



--------------------------------------------------------------------------------



 



          “CICL” has the meaning set forth in the Preamble.
          “Closing Date” means the day on which the closing of the transactions
contemplated by this Reinsurance Agreement and the Transaction Documents takes
place.
          “CNA” means CNA Financial Corporation, a Delaware corporation.
          “CNA Insurers” means all property and casualty insurance companies
which, as of the Inception Date, (a) are current or were former Affiliates of
the Reinsured, other than (i) the Reinsured, (ii) First Insurance Company of
Hawaii, Ltd. and its insurance company Subsidiaries as of the Inception Date and
(iii) CNA Surety Corporation and its Subsidiaries as of the Inception Date and
(b) ceded an A&P Claim to any Reinsured under a reinsurance agreement or cover
note or whose liability for an A&P Claim was transferred to, or otherwise
assumed by, any Reinsured by means of an acquisition, assumption reinsurance,
loss portfolio transfer (whether affected by reinsurance or otherwise) or
otherwise, in each case entered into prior to the Inception Date, and when such
company was an Affiliate of any Reinsured. The term “CNA Insurers” as used
herein shall include any predecessor or successor of such companies, including
by reason of merger, consolidation or otherwise.
          “Collateral Reduction Event” has the meaning set forth in Section 9.5.
          “Collateral Triggering Agreement” shall have the meaning set forth in
the Collateral Trust Agreement.
          “Collateral Triggering Event” shall have the meaning set forth in the
Collateral Trust Agreement.
          “Collateral Trust Account” has the meaning set forth in
Section 9.1(a).
          “Collateral Trust Agreement” means the trust agreement by and among
the Reinsured, Reinsurer and Trustee, substantially in the form of Exhibit B
attached hereto.
          “Collateral Trust Assets” means the assets held in the Collateral
Trust Account, including, as applicable, Eligible Investments and Permitted
Investments.
          “Collection Expenses” means the reasonable out-of-pocket expenses
incurred by any Party in connection with the negotiation and collection of Third
Party Reinsurance Recoverables or Commutation Payments.

5



--------------------------------------------------------------------------------



 



          “Commutation Payments” means Gross Commutation Payments, less
Collection Expenses.
          “Confidential Information” has the meaning set forth in
Section 17.1(c).
          “CRCI” has the meaning set forth in the Preamble.
          “Declaratory Judgment Expense” means all Collection Expenses,
attorneys’ fees, expenses and other costs attributable to coverage analysis,
declaratory judgment actions or other coverage dispute resolution procedures
brought to determine defense, indemnification and/or payment obligations for any
Business Covered, whether or not a loss has been paid. For purposes of this
Reinsurance Agreement, this definition of “Declaratory Judgment Expenses” shall
apply regardless of how the Reinsured reserves for Declaratory Judgment Expenses
on its annual and quarterly statutory financial statements filed with
Governmental Authorities.
          “Disclosing Party” has the meaning set forth in Section 17.1(a).
          “Dispute” has the meaning set forth in Section 10.1.
          “Eligible Investments” shall have the meaning set forth in the
Collateral Trust Agreement.
          “Excluded Liabilities” has the meaning set forth in Section 2.4(g).
          “Extracontractual Damages” has the meaning set forth in
Section 12.1(a).
          “Governmental Authority” means any government, political subdivision,
court, board, commission, regulatory or administrative agency or other
instrumentality thereof, whether federal, state, provincial, local or foreign
and including any regulatory authority which may be partly or wholly autonomous.
          “GRM Direct & Assumed, Syndicate, Pool or Association” means (a) any
counterparty under any insurance or reinsurance agreement or cover note with any
Reinsured, (b) any Person whose liability for an A&P Claim has been transferred
to, or otherwise assumed by, any Reinsured by means of an acquisition, direct
insurance, assumption reinsurance, loss portfolio transfer (whether affected by
reinsurance or otherwise) or otherwise, or (c) any insurance or reinsurance
pool, syndicate or association that, in the case of clauses (a), (b) and (c) is
listed on Schedule 1.1(b) attached hereto, in all cases as such assumptions or
transfers were in place as of the Inception Date.

6



--------------------------------------------------------------------------------



 



          “Gross Commutation Payments” means any payments received by the
Reinsured or the Reinsurer (acting on behalf of the Reinsured) from a reinsurer
counterparty under a Third Party Reinsurance Agreement in connection with the
recapture, commutation, termination or reduction of any reinsurance under a
Third Party Reinsurance Agreement that is effectuated on or after the Inception
Date, but prior to the expiration or termination of this Reinsurance Agreement.
          “Gross Third Party Reinsurance Recoverables” means any amounts
actually collected by the Reinsured or the Reinsurer (acting on behalf of the
Reinsured) in connection with Third Party Reinsurance Agreements.
          “Inception Date” means 12:01 a.m. Central Standard Time on January 1,
2010.
          “Initial Reconciliation Statement” means the estimated reconciliation
statement as of the month ending prior to the Closing Date provided by the
Reinsured to the Reinsurer five (5) Business Days prior to the Closing Date
pursuant to Schedule 2.3 of the Master Transaction Agreement.
          “LPT Limit” has the meaning set forth in Section 2.1.
          “Master Transaction Agreement” has the meaning set forth in the
Recitals.
          “Non-A&P Claims” means: (i) all claims that are not defined as an
Asbestos Claim or a Pollution Claim herein or (ii) all claims made after
December 31, 2009 alleging Bodily Injury as a result of exposure to a Pollutant,
except for those Bodily Injury claims that otherwise meet the definition of a
“Pollution Claim” as defined and set forth herein. For the avoidance of doubt,
the following types of claims are Non-A&P Claims: silica, breast implants,
indoor mold, blood factorates, repetitive stress injuries, noise induced hearing
loss, lead pigment on buildings, indoor air pollution (unless caused by actual,
alleged or threatened pollution of land, the external atmosphere, or any
watercourse or body of water) and firearms.
          “Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.
          “Other Recoveries” means any and all payments, collections and
recoveries relating to A&P Claims paid on and after the Inception Date, other
than (i) Third Party Reinsurance Recoverables and (ii) Retrospective Premiums,
and shall include, among other things, any salvage and subrogation received as
further set forth in Section 13.1.
          “Party” or “Parties” has the meaning set forth in the Recitals.

7



--------------------------------------------------------------------------------



 



          “Person” means any natural person, corporation, partnership, limited
liability company, trust, joint venture or other entity, including a
Governmental Authority.
          “Permitted Investments” shall have the meaning set forth in the
Collateral Trust Agreement.
          “Pollutants” as used in the definition of “Pollution Claim” includes
any solid, liquid, gaseous or thermal substance, irritant or contaminant,
including smoke, vapor, soot, fumes, acids, alkalis, chemicals and waste
(including any materials to be recycled, reconditioned or reclaimed).
          “Pollution Claim” means the following: (i) for claims shown on the
Books and Records of any Reinsured or CNA Insurer as having been made on or
prior to December 31, 2009, all claims coded as “pollution claims” or
“environmental claims” on the Books and Records of any Reinsured or CNA Insurer
and arising under the accounts listed on Schedule 1.1(c) attached hereto, (ii)
for claims shown in the files and records of any GRM Direct & Assumed,
Syndicate, Pool or Association as having been made on or prior to December 31,
2009, all claims coded as “pollution claims” or “environmental claims” in the
files and records of any GRM Direct & Assumed, Syndicate, Pool or Association,
and (iii) for claims made after December 31, 2009, (A) any claim involving
allegations, in whole or in part, of Property Damage arising out of, or relating
to, an actual, alleged or threatened discharge, emission, dispersal, seepage,
migration, release or escape of Pollutants into or upon land, the atmosphere or
any watercourse or body of water including claims for nuisance and trespass and
claims for equitable relief and (B) any claim involving allegations of Bodily
Injury, personal injury, mental anguish, medical monitoring, nuisance and
trespass, including claims for equitable relief, associated with, related to or
resulting from any actual, alleged or threatened discharge, emission, dispersal,
seepage, migration, release or escape of Pollutants into or upon land, the
atmosphere or any watercourse or body of water which caused or threatened to
cause Property Damage. For the avoidance of doubt, the Parties acknowledge and
agree that claims arising from actual, alleged or threatened pollution of the
air inside a building (e.g., indoor mold claims) are not a “Pollution Claim”
unless the pollution was caused by actual, alleged or threatened pollution of
land, the external atmosphere or any watercourse or body of water. For the
further avoidance of doubt, the Parties also acknowledge and agree that claims
asserting that any Reinsured or CNA Insurer (A) failed to warn any Person of
potential Pollutants, (B) engaged in any unfair trade practice or failed to
handle claims in good faith, (C) negligently conducted loss control functions,
(D) failed to settle or pay claims within the limits of any Reinsured Contract,
(E) otherwise negligently conducted claims handling, (F) misrepresented, or
otherwise committed a tort or fraud in connection with the Business Covered, or
(G) failed to properly comply with Medicare or other liens, in each case, as
long as such assertions arise out of, relate to, or are in connection with,
Pollution Claims, shall be deemed Pollution Claims. While the coding of any
Reinsured or CNA Insurer shall be conclusive as to whether a claim made on or
prior to December 31, 2009 is a Pollution Claim, for a claim made after
December 31, 2009, the past coding of any Reinsured or CNA Insurer of a similar
claim shall not be conclusive as to whether the claim is a Pollution Claim.
Pollution Claims shall not include Non A&P Claims.

8



--------------------------------------------------------------------------------



 



          “Pre-Inception Date Receivables” means all receivables that arise out
of or relate to the Business Covered and which are payable under the Third Party
Reinsurance Agreements attributable to Asbestos Claims and Pollution Claims paid
by or on behalf of the Reinsured prior to the Inception Date, including those
set forth on Schedule 1.1(d) hereto.
          “Property Damage” means actual or threatened or potential:
(i) physical injury to tangible property, including all resulting loss of use of
that property; or (ii) loss of use of tangible property that is not physically
injured. For the avoidance of doubt, electronic data shall not be considered to
be tangible property.
          “Receiving Party” has the meaning set forth in Section 17.1(a).
          “Reinsurance Agreement” has the meaning set forth in the Preamble.
          “Reinsurance Credit Event” has the meaning set forth in
Section 15.1(a).
          “Reinsurance Credit Event I” has the meaning set forth in
Section 9.6(a)(i).
          “Reinsurance Credit Event II” has the meaning set forth in
Section 9.6(a)(i).
          “Reinsurance Credit Event II Trust Accounts” has the meaning set forth
in Section 9.6(a)(iv).
          “Reinsurance Credit Event II Trust Agreement” has the meaning set
forth in Section 9.6(a)(iii).
          “Reinsured” has the meaning set forth in the Preamble. The term
“Reinsured” as used herein shall include any predecessor or successor of such
companies, including by reason of merger, consolidation or otherwise.
          “Reinsured Contracts” means all policies, contracts, certificates,
binders and cover notes of insurance or reinsurance issued by any Reinsured or
CNA Insurer, or by any GRM Direct & Assumed, Syndicate, Pool or Association,
covering or pertaining to the Business Covered.
          “Reinsured Liabilities” has the meaning set forth in Section 2.1.
          “Reinsurance Premium” has the meaning set forth in Section 3.1.

9



--------------------------------------------------------------------------------



 



          “Reinsurer” has the meaning set forth in the Preamble. The term
“Reinsurer” as used herein shall include any predecessor or successor of such
company, including by reason of merger, consolidation or otherwise.
          “Representatives” means, with respect to any Person, such Person’s
officers, directors, employees, managing directors, agents, advisors and other
representatives.
          “Required Amount” has the meaning set forth in the Collateral Trust
Agreement.
          “Reserves” means, as required by SAP or Applicable Law of the
jurisdiction of domicile of such Person, reserves (including any gross, net and
ceded reserves), funds or provisions for losses, claims, unearned premiums,
benefits, costs and expenses (including Allocated Loss Adjustment Expenses) in
respect of the Business Covered.
          “Retrospective Premiums” means any amounts due from a policyholder or
insured under a Reinsured Contract as a result of any increase in premiums
charged thereunder or additional premium payable thereunder based upon the
claims or loss experience pursuant to the terms and conditions of such Reinsured
Contract.
          “Rules” has the meaning set forth in Section 11.1(a).
          “SAP” means, as to any Person, the statutory accounting principles
prescribed or permitted by the Governmental Authority responsible for the
regulation of insurance companies in the jurisdiction in which such entity is
domiciled.
          “Security Amount” shall have the meaning set forth in the Collateral
Trust Agreement.
          “Subsidiary” or “Subsidiaries” means, when used with respect to any
Party, any corporation, limited liability company, partnership, association,
trust or other entity of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power (or, in the case of a partnership, more than 50% of the general
partnership interests) are, as of such date, owned by such Party or one or more
Subsidiaries of such Party or by such Party and one or more Subsidiaries of such
Party.
          “Tax Authority” means, with respect to any Tax, any government or
political subdivision thereof that imposes such Tax, and any agency charged with
the collection, assessment, determination or administration of such Tax for such
government or subdivision.

10



--------------------------------------------------------------------------------



 



          “Tax” means any and all federal, state, foreign or local income, gross
receipts, premium, capital stock, franchise, profits, withholding, social
security, unemployment, disability, real property, ad valorem/personal property,
stamp, excise, occupation, sales, use, transfer, value added, alternative
minimum, estimated or other tax, fee, duty, levy, custom, tariff, impost,
assessment, obligation or charge of the same or of a similar nature to any of
the foregoing, including any interest, penalty or addition thereto.
          “Tax Return” means any return, report, declaration, claim for refund,
certificate, bill, or other return or statement, including any schedule or
attachment thereto, and any amendment thereof, filed or required to be filed
with any Tax Authority in connection with the determination, assessment or
collection of any Tax.
          “Third Party Reinsurance Agreements” means reinsurance agreements,
other than this Reinsurance Agreement and reinsurance agreements solely between
or among CNA Affiliates, whereby any Reinsured or CNA Insurer has ceded the
Business Covered, and which agreements have not been voided or commuted.
          “Third Party Reinsurance Allocation Agreement” means the Third Party
Reinsurance Allocation Agreement by and among the Parties, substantially in the
form of Exhibit C attached hereto.
          “Third Party Reinsurance Recoverables” means Gross Third Party
Reinsurance Recoverables, less Collection Expenses.
          “Transaction Documents” means the Master Transaction Agreement and the
Ancillary Agreements (as such term is defined in the Master Transaction
Agreement), other than this Reinsurance Agreement.
          “Trustee” means the trustee named in the Collateral Trust Agreement
and any successor trustee appointed as such pursuant to the terms of such
Collateral Trust Agreement.
          “Ultimate Net Loss” has the meaning set forth in Section 2.3.
          “Unallocated Loss Adjustment Expenses” means any loss adjustment
expenses which are not Allocated Loss Adjustment Expenses. For purposes of this
Reinsurance Agreement, this definition of “Unallocated Loss Adjustment Expenses”
will apply regardless of how the Reinsured reserve for Unallocated Loss
Adjustment Expenses on its annual and quarterly statutory financial statements
filed with Governmental Authorities.

11



--------------------------------------------------------------------------------



 



ARTICLE II
REINSURANCE CEDED
          2.1 Reinsurance Coverage.
          Effective as of the Inception Date, the Reinsured shall cede to the
Reinsurer, and the Reinsurer shall reinsure 100% of all losses, liabilities and
expenses included within the definition of Ultimate Net Loss paid by the
Reinsured (as recorded on the general ledger of the Reinsured) on or after the
Inception Date, subject to the LPT Limit (the “Reinsured Liabilities”).
Notwithstanding any other provision in this Reinsurance Agreement or the
Transaction Documents to the contrary, the Reinsurer’s aggregate limit of
liability for Ultimate Net Loss shall be no greater than Four Billion Dollars
($4,000,000,000) (the “LPT Limit”).
          2.2 Commencement of the Reinsurer’s Liability.
          The Reinsurer’s liability under this Reinsurance Agreement shall
attach simultaneously with that of the Reinsured, and all reinsurance with
respect to which the Reinsurer shall be liable by virtue of this Reinsurance
Agreement shall be subject in all respects to the same risks, terms, rates,
conditions, interpretations, assessments and waivers and to the same
modifications, alterations and cancellations, as the respective Reinsured
Contracts and Business Covered to which liability under this Reinsurance
Agreement attaches, the true intent of this Reinsurance Agreement being that the
Reinsurer shall, in every case to which liability under this Reinsurance
Agreement attaches, follow the fortunes of the Reinsured, and the Reinsurer
shall be bound, without limitation, by all payments and settlements entered into
by or on behalf of the Reinsured, subject to the terms, conditions, provisions
and the LPT Limit set forth herein, and the Administrative Services Agreement.
          2.3 Ultimate Net Loss.
          “Ultimate Net Loss” means the sum of any amount which is paid,
required to be paid or due to be paid by any Reinsured or CNA Insurer on and
after the Inception Date in respect of Business Covered for: (i) settlement or
satisfaction of the A&P Claims relating to the Business Covered; plus
(ii) Allocated Loss Adjustment Expenses; plus (iii) Declaratory Judgment
Expenses; plus (iv) Extracontractual Damages; minus (v) Third Party Reinsurance
Recoverables and Other Recoveries (but expressly excluding Pre-Inception Date
Receivables), to the extent actually collected and paid to the Reinsurer;
provided, however, in no event shall Ultimate Net Loss include any Unallocated
Loss Adjustment Expenses.
          2.4 Exclusions.
          Notwithstanding any provision of this Reinsurance Agreement to the
contrary, the Reinsurer shall not be liable for any liabilities or obligations
of the Reinsured that are not Reinsured Liabilities, including:

12



--------------------------------------------------------------------------------



 



     (a) Any sum paid or booked as paid prior to the Inception Date in
settlement or payment of any obligation arising from Business Covered, including
any such sums for Allocated Loss Adjustment Expenses, Declaratory Judgment
Expenses or Extracontractual Damages which, in each case, were paid or booked as
paid prior to the Inception Date;
     (b) Any liability of any Reinsured or CNA Insurer for the intentional and
malicious acts or omissions of their employees, officers or directors (as so
determined by final adjudication by any Order, writ, injunction, directive,
judgment or decree of a court of competent jurisdiction applicable to the
Parties), except to the extent that any loss would otherwise constitute an
Extracontractual Damage;
     (c) Any liability with respect to any Tax or assessment, whether paid
directly by the Reinsured or billed to the Reinsured by or through a cedent or
insured, regardless of whether the Tax is denominated as an income tax, excise
tax, premium tax, surplus lines tax or any other Tax or assessment;
     (d) Any claims under workers’ compensation policies (except for coverage
for (1B) employer’s liability claims that involve asbestos or pollution) or
under first party insurance policies;
     (e) Any liability arising from Reinsured’s role as a managing general agent
or pool manager;
     (f) Any liability assumed by any Reinsured under a reinsurance agreement or
cover note entered into on or after the Inception Date, including with any CNA
Insurer who was not an Affiliate of CNA on the date such reinsurance agreement
or cover note was entered into, or any additional liability arising from an
amendment to a reinsurance agreement, which amendment was entered into on or
after the Inception Date;
     (g) Any additional liability arising from an amendment to a Reinsured
Contract by a Reinsured pursuant to Section 19.1(b); or
     (h) Any claim or liability set forth on Schedule 2.4(h) attached hereto
(collectively, (a)-(h) constitute the “Excluded Liabilities”).
          2.5 Unallocated Loss Adjustment Expenses.
          For the avoidance of doubt, notwithstanding any provision of this
Reinsurance Agreement to the contrary, the Reinsurer shall be responsible for
reimbursing the Reinsured for three million five hundred thousand dollars
($3,500,000), which amount represents the

13



--------------------------------------------------------------------------------



 



Reinsurer’s share of the Unallocated Loss Adjustment Expenses incurred by the
Reinsured in connection with the Business Covered on or after the Inception Date
up to the Closing Date, and such payment shall not affect the LPT Limit or the
reinsurance provided hereunder. The amount of the payment referenced in the
foregoing sentence shall be deposited into the Collateral Trust Account in
accordance with Section 2.3 of the Master Transaction Agreement. The Reinsurer
shall be liable for Unallocated Loss Adjustment Expenses that (i) Reinsurer has
incurred in connection with its administration of the Business Covered pursuant
to the Administrative Services Agreement, or (ii) have been expressly approved
for payment in writing by Reinsurer or otherwise provided for in this
Reinsurance Agreement, and such payments shall not affect the LPT Limit.
          2.6 Notice Regarding LPT Limit.
          In the event that the remaining LPT Limit is, through the Reinsurer’s
payment of Ultimate Net Loss under this Reinsurance Agreement, reduced to one
billion dollars ($1,000,000,000) on a paid basis, the Reinsurer shall promptly
provide written notice to the Reinsured and, to the extent that the Reinsurer
has concluded that the remaining LPT Limit will be exhausted on a paid basis, a
good faith estimate of the date when the LPT Limit is expected to be exhausted.
          2.7 Territory.
          The reinsurance provided under this Reinsurance Agreement shall be
coextensive with the territory of the Reinsured Contracts.
          2.8 Change of Control.
          For the avoidance of doubt, the reinsurance provided under this
Reinsurance Agreement shall continue unchanged regardless of any Change of
Control.
          2.9 Redomestication.
          The Reinsurer’s consent shall be obtained prior to any action by a
Reinsured or a CNA Insurer (including a Change of Control) that results in
redomestication of that entity outside the United States.
          2.10 CNA Insurers Bound.
          The Reinsured shall cause the CNA Insurers to abide by and be bound by
the terms and conditions of this Reinsurance Agreement and the Administrative
Services Agreement.

14



--------------------------------------------------------------------------------



 



ARTICLE III
REINSURANCE CONSIDERATION
          3.1 Reinsurance Premium.
          On the Closing Date, the Reinsured shall pay to the Reinsurer cash in
the aggregate amount of two billion dollars ($2,000,000,000) (the “Reinsurance
Premium”), as adjusted in the Initial Reconciliation Statement pursuant to
Section 2.3 of the Master Transaction Agreement, to be deposited directly by the
Reinsured on behalf of the Reinsurer into the Collateral Trust Account.
          3.2 Transfer of Pre-Inception Date Receivables.
          In addition to the payment of the Reinsurance Premium, the Reinsured
shall transfer the right to collect the Pre-Inception Date Receivables to the
Reinsurer. All Pre-Inception Date Receivables actually collected by the
Reinsurer shall be for the benefit and account of the Reinsurer. The Parties
hereby acknowledge and agree that neither the collection of, or failure to
collect, Pre-Inception Date Receivables shall affect the LPT Limit. The
Reinsured shall, if reasonably requested by the Reinsurer, aid the Reinsurer at
the Reinsurer’s expense in the collection of Pre-Inception Date Receivables, and
the Reinsurer is authorized to undertake such efforts as it deems reasonably
necessary, including on behalf of and in the name of a CNA Insurer, in order to
collect such Pre-Inception Date Receivables.
          3.3 Payments.
     (a) Except with respect to payments of Ultimate Net Loss made by Reinsurer
to third parties on behalf of Reinsured, and except as otherwise set forth in
Section 2.3 of the Master Transaction Agreement with respect to the accounting
reconciliation, all payments between the Parties made pursuant to this
Reinsurance Agreement shall be made either (i) by wire transfer of United States
dollars in cash to such bank account or accounts as designated by the recipient
or (ii) by direct deposit or direct debit through the Automated Clearing House
(ACH) system.
     (b) Except with respect to payments of Ultimate Net Loss made by Reinsurer
to third parties on behalf of Reinsured, and except as otherwise set forth in
Section 2.3 of the Master Transaction Agreement with respect to the accounting
reconciliation, all payments by the Reinsurer to the Reinsured shall be made
directly to the Reinsured or to its liquidator, receiver, or its statutory
successor.

15



--------------------------------------------------------------------------------



 



ARTICLE IV
ADMINISTRATION
          4.1 Administration.
          Pursuant to the Administrative Services Agreement, the Reinsured and
the CNA Insurers appoint the Reinsurer and/or its duly appointed Affiliate(s) to
perform all administrative services with respect to the Reinsured Contracts and
Third Party Reinsurance Agreements as respects the Business Covered until the
date of termination of this Reinsurance Agreement (or the date of termination of
the Administrative Services Agreement, if earlier) and the Reinsurer agrees to
perform such services on behalf of the Reinsured as provided in the
Administrative Services Agreement.
ARTICLE V
RESERVING REQUIREMENTS
          5.1 Reserve Assumption Changes.
          On and after the Inception Date, the Reinsurer shall establish and at
all times maintain a reserve liability on the Reinsurer’s statutory financial
statements with respect to the Reserves on the Business Covered, which shall be
determined by the Reinsurer in accordance with SAP, including applicable
actuarial principles. The Reinsured shall determine its Reserves on the Business
Covered in accordance with SAP, including applicable actuarial principles.
ARTICLE VI
DURATION AND TERMINATION
          6.1 Duration and Termination.
          Without limiting any provision of the Master Transaction Agreement,
this Reinsurance Agreement shall commence on the Closing Date and continue in
force until (i) such time as the Reinsurer’s liability with respect to Ultimate
Net Loss terminates, which will be the earlier of: (a) the date the Reinsured’s
liability with respect to the Business Covered is terminated and all amounts due
the Reinsured under this Reinsurance Agreement with respect to the Business
Covered is paid or (b) the date on which the Reinsurer has paid an amount of
Ultimate Net Loss equal to the LPT Limit or (ii) the date on which this
Reinsurance Agreement is terminated by the mutual written consent of the
Parties.

16



--------------------------------------------------------------------------------



 



          6.2 Effect of Termination.
          Notwithstanding the other provisions of this Article VI, the terms and
conditions of Articles I and X and the provisions of Sections 21.1, 22.1, 22.7,
22.12, and 22.13 shall remain in full force and effect after the termination of
this Reinsurance Agreement.
ARTICLE VII
ACCOUNTING AND SETTLEMENT REPORTS
          7.1 Accounting and Settlement Reports.
          Pursuant to and in accordance with the terms of the Administrative
Services Agreement, the Reinsurer will provide to the Reinsured accounting and
settlement reports as to the Reinsured Contracts and Third Party Reinsurance
Agreements as respects the Business Covered.
          7.2 Tax Reporting.
          Each Party to the transaction provided for in this Reinsurance
Agreement has conducted prior to execution of this Reinsurance Agreement such
risk transfer testing analysis as that Party deems appropriate in its
independent judgment in order to report properly the transaction for SAP and
federal income tax purposes. Based on such analysis each Party has independently
determined that the transaction provided for in this Reinsurance Agreement is
properly accounted for as reinsurance for SAP and federal income tax purposes.
ARTICLE VIII
INSOLVENCY
          8.1 Insolvency of Reinsured.
     (a) The Reinsurer hereby agrees that in the event of the insolvency of any
Reinsured and the appointment of a conservator, liquidator, receiver or
statutory successor of the Reinsured, all amounts due the Reinsured under this
Reinsurance Agreement shall be payable by the Reinsurer to any conservator,
liquidator, receiver or statutory successor of the Reinsured on the basis of the
claims allowed against the Reinsured by any court of competent jurisdiction or
by any conservator, liquidator, receiver or statutory successor of the Reinsured
having authority to allow such claims, without diminution because of that
insolvency, or because the conservator, liquidator, receiver or statutory
successor has failed to pay all or a portion of any claims. Payments by the
Reinsurer as set forth in this Section shall be made directly to the Reinsured
or to

17



--------------------------------------------------------------------------------



 



its conservator, liquidator, receiver, or statutory successor, except where the
Reinsurance Agreement specifically provides another payee of such reinsurance in
the event of the insolvency of the Reinsured. Under no circumstances shall
Reinsurer’s liability hereunder be accelerated or enlarged by the insolvency of
any Reinsured.
     (b) It is agreed and understood, however, that in the event of the
insolvency of any Reinsured the liquidator, receiver or statutory successor of
such Reinsured shall give written notice of the pendency of a claim against such
Reinsured on a Reinsured Contract within a reasonable period of time after such
claim is filed in the insolvency proceedings and that during the pendency of
such claim Reinsurer may investigate such claim and interpose, at its own
expense, in the proceeding where such claim is to be adjudicated, any defense or
defenses which it may deem available to such Reinsured or its liquidator,
receiver or statutory successor. It is further understood that the expense thus
incurred by Reinsurer shall be chargeable, subject to court approval, against
such Reinsured as part of the expense of liquidation to the extent of a
proportionate share of the benefit which may accrue to such Reinsured solely as
a result of the defense undertaken by Reinsurer.
ARTICLE IX
COLLATERAL TRUST ACCOUNT
          9.1 Establishment of Collateral Trust Account.
     (a) In accordance with the Collateral Trust Agreement to be entered into
between the Parties and the Trustee as of the date hereof, the Reinsurer shall
have procured, on or prior to the date hereof, with and in the name of the
Trustee, a segregated trust account maintained by the Trustee with account
number 80460400 (the “Collateral Trust Account”), to be held for the benefit of
each of the Reinsured pursuant to the provisions of the Collateral Trust
Agreement.
     (b) On the Closing Date, (i) the Reinsured shall transfer and assign to the
Collateral Trust Account, on behalf of the Reinsurer, assets consisting of cash
in the aggregate amount of the Reinsurance Premium, as adjusted in the Initial
Reconciliation Statement pursuant to Section 2.3 of the Master Transaction
Agreement and (ii) the Reinsurer shall transfer and assign to the Collateral
Trust Account assets consisting of cash in the aggregate amount of two hundred
million dollars ($200,000,000).
          9.2 Ongoing Funding of Collateral Trust Account.
          In accordance with the requirements of the Collateral Trust Agreement,
unless there is a Collateral Triggering Event or a Reinsurance Credit Event, the
Reinsurer shall not be required to deposit additional assets into the Collateral
Trust Account after the Closing Date. All

18



--------------------------------------------------------------------------------



 



transfers to and withdrawals from the Collateral Trust Account shall be in
accordance with the terms set forth herein and subject to the requirements set
forth in the Collateral Trust Agreement.
          9.3 Collateral Trust Assets.
     (a) Prior to the occurrence of a Reinsurance Credit Event, the assets that
may be held in the Collateral Trust Account shall consist of Eligible
Investments. Upon the occurrence of a Reinsurance Credit Event, however, in
accordance with the requirements of the Collateral Trust Agreement and
Section 9.6 herewith, the assets in the Collateral Trust Account shall consist
of Permitted Investments.
     (b) The Reinsurer shall, prior to depositing any Eligible Investments or
Permitted Investments, as applicable, into the Collateral Trust Account, and
from time to time as required, execute all assignments and endorsements in
blank, or transfer legal title to the Trustee of all shares, obligations or any
other assets requiring assignment in order that the Trustee, upon direction of
the Reinsured, may whenever necessary negotiate any such assets without consent
or signature from the Reinsurer or any other entity.
     (c) Pursuant to the terms of the Collateral Trust Agreement, the Collateral
Trust Assets shall be held by the Trustee for the sole purpose of satisfying any
obligations of the Reinsurer to the Reinsured with respect to the Business
Covered under this Reinsurance Agreement.
          9.4 Settlements.
          All settlements of account under the Collateral Trust Agreement
between the Reinsurer and the Reinsured shall be made in United States dollars
in cash or its equivalent.
          9.5 Modification Upon Occurrence of Collateral Triggering Event.
          The Parties acknowledge and agree that, upon the occurrence of a
Collateral Triggering Event, all references to “Security Amount” in the
Collateral Trust Agreement shall be modified in accordance with its definition
to give effect to the Collateral Triggering Event. In addition, as soon as is
practicable, but no later than contemporaneously with the posting of the
collateral under any Collateral Triggering Agreement that results in the
Reinsurer posting one billion dollars or more of collateral either on an
individual or aggregate basis, the Reinsurer shall deposit such additional
assets into the Collateral Trust Account so that the aggregate fair market value
of the Eligible Investments in the Collateral Trust Account equals the newly
computed Security Amount. Until such time as (i) the events, changes or
conditions that gave rise to the collateral requirement under one or more of the
Collateral Triggering Agreements cease to exist or apply and (ii) the Reinsurer
has withdrawn or reduced the aggregate amount of collateral posted under
Collateral Triggering Agreements ((i) and (ii) together, the “Collateral
Reduction Event”), the Reinsurer shall ensure that the Collateral Trust Account
shall hold Eligible Investments at all times with a fair market value of no less
than 100% of the Security Amount (as

19



--------------------------------------------------------------------------------



 



defined in clause (ii) of Section 1.1(jj) of the Collateral Trust Agreement);
provided, however, if a Collateral Reduction Event has occurred, the Security
Amount shall be reduced by a percentage which is proportionate to each
percentage reduction of all collateral posted under the Collateral Triggering
Agreements; provided, further, however, in no event shall the Security Amount be
reduced to an amount less than 100% of the Security Amount (as defined in clause
(i) of Section 1.1(jj) of the Collateral Trust Agreement).
          9.6 Modification Upon Occurrence of a Reinsurance Credit Event.
     (a) The Parties acknowledge and agree that, upon the occurrence of a
Reinsurance Credit Event, this Reinsurance Agreement, the Collateral Trust
Agreement and the Collateral Trust Account shall be modified for that period of
time for which the Reinsurance Credit Event continues to apply, to fully conform
to the requirements of the laws and regulations governing credit for reinsurance
of the domiciliary state of the Reinsured that that is the subject of the
Reinsurance Credit Event. Furthermore, the Parties acknowledge and agree that a
Reinsurance Credit Event may occur as a result of the financial impairment of
the Reinsurer or it may occur as a result of other causes, some of which may be
cured by the Reinsurer within a reasonable period of time. Consequently, the
Parties hereto agree that:
     (i) Should either Party become aware of a Reinsurance Credit Event or the
likelihood of the occurrence of a Reinsurance Credit Event, such Party shall
provide prompt written notice to the other either (i) certifying that a
Reinsurance Credit Event has occurred or (ii) describing the circumstances and
cause for such notice. Such notice shall indicate whether the Reinsurance Credit
Event resulted or is likely to result from any financial impairment of the
Reinsurer or from other causes. For purposes of this Article IX, a Reinsurance
Credit Event resulting from or likely to result from any financial impairment of
the Reinsurer shall be referred to as a “Reinsurance Credit Event I” and a
Reinsurance Credit Event resulting from or likely to result from causes other
than the financial impairment of the Reinsurer shall be referred to as a
“Reinsurance Credit Event II.”
     (ii) Upon the occurrence of a Reinsurance Credit Event I, the Parties
acknowledge and agree that certain provisions of the Collateral Trust Agreement
shall cease to be effective, and other provisions shall automatically become
effective thereafter, as described in the Collateral Trust Agreement. In
addition, any other provisions required under applicable law and regulations
governing trusts providing full statutory financial statement credit for
reinsurance ceded by property and casualty insurance companies shall be
incorporated into the Collateral Trust Agreement.
     (iii) Upon the occurrence of a Reinsurance Credit Event II, then the
Reinsurer shall have a period of ninety (90) calendar days to seek to cure or
address to the satisfaction of the Reinsured the circumstances giving rise to
the Reinsurance

20



--------------------------------------------------------------------------------



 



Credit Event II. Should the Reinsurer be unable to cure the situation or address
it to the satisfaction of the Reinsured during such period, Reinsurer shall
establish a new trust account for each Reinsured that is the subject of the
Reinsurance Credit Event II, pursuant to a trust agreement substantially in the
form attached hereto as Exhibit D (“Reinsurance Credit Event II Trust
Agreement”). Notwithstanding anything to the contrary stated herein, the
Reinsurer shall be required to establish a new trust account solely for the
benefit of CCC and/or CIC, respectively, and only to the extent CCC and/or CIC
is the subject of the Reinsurance Credit Event II.
     (iv) The trust account or accounts established pursuant to the Reinsurance
Credit Event II Trust Agreements (“Reinsurance Credit Event II Trust Accounts”)
shall initially be funded by such Permitted Investments from the Collateral
Trust Account that represents the percentage of the remaining value of
Collateral Trust Assets reflecting the portion of the Reinsurance Premium that
was contributed by the applicable Reinsured, less Ultimate Net Loss paid in
respect of such Reinsured. In addition to such assets, the Reinsurer shall
deposit into the Reinsurance Credit Event II Trust Accounts sufficient
additional assets so that the aggregate fair market value of the Reinsurance
Credit Event II Trust Accounts equals the applicable Required Amount. The
Reinsurance Credit Event II Trust Accounts shall be funded with Permitted
Investments only.
     (v) The Reinsurance Credit Event II Trust Accounts shall remain in place
only for so long, and only to the extent, required to address the event, change
or condition giving rise to the establishment of such trust accounts. The
Reinsured agrees that in the event that the Reinsurance Credit Event ceases to
exist or apply, the Reinsured will provide its approval for the termination of
the Reinsurance Credit Event II Trust Accounts and for the return of all assets
to the Reinsurer; provided, however, the fair market value of the Permitted
Investments transferred from the Collateral Trust Account to the Reinsurance
Credit Event II Trust Account less Ultimate Net Loss paid on behalf of the
Reinsured since such transfer shall be transferred to the Collateral Trust
Account. In addition, to the extent that the obligations of the Reinsurer to
provide security diminish, the Reinsured shall provide its approval for the
reduction of the Reinsurance Credit Event II Trust Account.
          9.7 Withdrawal of Collateral Trust Assets by Reinsured Prior to the
Occurrence of a Reinsurance Credit Event.
     (a) The Parties agree that Collateral Trust Assets may be withdrawn by the
Reinsured, and utilized and applied by the Reinsured, or any successor by
operation of law of the Reinsured including, any liquidator or rehabilitator,
receiver or conservator of the Reinsured, without diminution because of
insolvency on the part of the Reinsured or the Reinsurer, only for one or both
of the following purposes:

21



--------------------------------------------------------------------------------



 



     (i) to pay or reimburse the Reinsured for the Reinsurer’s share of claims,
losses or other amounts due and payable to the Reinsured under the terms and
conditions of this Reinsurance Agreement or to pay or reimburse the Reinsured
for amounts to which it is entitled under the terms and conditions of the
Administrative Services Agreement not yet recovered from the Reinsurer or the
Collateral Trust Account; and
     (ii) to pay to the Reinsurer amounts held in the Collateral Trust Account
in excess of the Security Amount.
     (b) Notwithstanding the foregoing, the Reinsured shall only withdraw
Collateral Trust Assets under Section 9.7(a)(i) pursuant to the terms of a final
order of an arbitration panel or court of competent jurisdiction with which the
Reinsurer has failed to comply, provided that notice of such withdrawal is
provided not less than five (5) Business Days in advance of the requested
withdrawal. If the Reinsurer contests the validity of the arbitration order by
notice to the Reinsured, the Reinsurer may challenge the validity of the
withdrawal order in a court of competent jurisdiction. During the pendency of
such litigation, notice of withdrawal shall not be effective except as ordered
by the court in which the litigation is pending;
     (c) The Reinsured shall return to the Collateral Trust Account, within five
(5) Business Days, assets withdrawn in excess of all amounts due under Sections
9.7(a)(i) and (ii). Any such excess amount shall at all times be held by the
Reinsured (or any successor by operation of law of the Reinsured, including any
liquidator, rehabilitator, receiver or conservator of Reinsured) in trust for
the benefit of the Reinsurer and be maintained in a segregated account, separate
and apart from any assets of the Reinsured for the sole purpose of funding the
payments and reimbursements described in Section 9.7(a).
          9.8 Withdrawal of Collateral Trust Assets by Reinsured After the
Occurrence of a Reinsurance Credit Event.
     (a) The Parties agree that the Collateral Trust Assets may only be
withdrawn by the Reinsured, and utilized and applied by the Reinsured, or any
successor by operation of law of the Reinsured including any liquidator or
rehabilitator, receiver or conservator of the Reinsured, without diminution
because of insolvency on the part of the Reinsured or the Reinsurer, for one or
more of the following purposes:
     (i) to pay or reimburse the Reinsured for the Reinsurer’s share of premiums
returned to policyholders or ceding companies of the Reinsured Contracts because
of cancellations of such contracts to the extent same constitute Ultimate Net
Loss hereunder;

22



--------------------------------------------------------------------------------



 



     (ii) to reimburse the Reinsured for the Reinsurer’s share of surrenders and
benefits or losses paid by the Reinsured pursuant to the provisions of the
Reinsured Contracts to the extent same constitute Ultimate Net Loss hereunder;
     (iii) to fund an account with the Reinsured in an amount at least equal to
the deduction, for reinsurance ceded, from the Reinsured’s liabilities for the
Reinsured Liabilities. The account must include, but not be limited to, amounts
for policy reserves, claims and losses incurred, including losses incurred but
not reported, Allocated Loss Adjustment Expenses, and unearned premium reserves;
and
     (iv) to pay any other amounts the Reinsured claims are due under this
Reinsurance Agreement.
     (b) The Reinsured shall return to the Collateral Trust Account, within five
(5) Business Days, assets withdrawn in excess of all amounts due under Sections
9.8(a)(i), (ii) and (iv), or, in the case of Section 9.8(a)(iii), assets that
are subsequently determined not to be due. Any such excess amount shall at all
times be held by the Reinsured (or any successor by operation of law of the
Reinsured, including any liquidator, rehabilitator, receiver or conservator of
Reinsured) in trust for the benefit of the Reinsurer and be maintained in a
segregated account, separate and apart from any assets of Reinsured for the sole
purpose of funding the payments and reimbursements described in paragraphs (i),
(ii) and (iv) of Section 9.8(a). The Reinsured shall pay interest in cash to the
Reinsurer on the amount withdrawn, equal to the actual amount of interest,
dividends, and other income earned on the assets in such segregated account so
long as the fair market value of the assets in such segregated account and the
fair market value of any remaining Collateral Trust Assets equals, in the
aggregate, 102% of the Required Amount, and shall otherwise credit to such
segregated account all such income earned on the assets in such segregated
account.
ARTICLE X
DISPUTE RESOLUTION
          10.1 Dispute Resolution.
          Notwithstanding anything contained herein to the contrary, any dispute
between the Parties arising out of or relating to this Reinsurance Agreement or
the breach, termination or validity hereof (“Dispute”) will be first addressed
in accordance with the procedures specified in Section 10.2, and subsequently,
if necessary, Article XI, which will be the sole and exclusive procedures for
the resolution of any such Disputes.

23



--------------------------------------------------------------------------------



 



          10.2 Negotiation Amongst the Parties.
     (a) The Parties agree that they shall first attempt to resolve Disputes by
informal in-person discussions and negotiations of their respective
representatives. If the Parties are unable to resolve any such Dispute through
such in-person discussions and negotiations within thirty (30) calendar days of
the day on which a Party receives from the other Party or Parties written notice
of a Dispute, the Dispute shall be submitted for resolution to a designated
executive officer of each Party, with authority to make a decision. If the
designated executive officers are unable to reach a mutually acceptable
resolution within ten (10) calendar days after expiration of such thirty-day
period, on the request of any Party, the Dispute shall be resolved in accordance
with subsection (b) of this Section 10.2. All negotiations, discussions, and
communications made or conducted pursuant to the procedures set forth in this
Section 10.2(a) are confidential and will be treated as compromise and
settlement negotiations for purposes of the Federal Rules of Evidence and any
other applicable rules of evidence.
     (b) Upon completion of the dispute resolution process described in
subsection (a) of this Section 10.2 without resolution of the Dispute, any Party
may submit the Dispute for resolution in accordance with Article XI.
ARTICLE XI
ARBITRATION
          11.1 Arbitration.
     (a) Except as provided in Article X, any Dispute shall be finally
determined by arbitration in accordance with the Commercial Arbitration Rules of
the American Arbitration Association (“AAA”) then in effect (the “Rules”),
except as modified herein. If the amount in controversy is five million dollars
($5,000,000) or less (including all claims and counterclaims) there shall be one
arbitrator who shall be agreed upon by the Parties within twenty (20) calendar
days of receipt by respondent(s) of a copy of the demand for arbitration. The
single arbitrator may not award an amount greater than five million dollars
($5,000,000) in value under any circumstances. If the amount in controversy is
more than five million dollars ($5,000,000) (including all claims and
counterclaims) there shall be three neutral and impartial arbitrators, one of
whom shall be appointed by each of (i) the Reinsured, on the one hand and
(ii) the Reinsurer, on the other hand, within thirty (30) calendar days of
receipt by respondent(s) of the demand for arbitration, and the third
arbitrator, who shall chair the arbitral tribunal, shall be appointed by the
Party appointed arbitrators within fifteen (15) calendar days of the appointment
of the second arbitrator. If any arbitrator is not appointed within the time
limit provided herein, such arbitrator shall be appointed by the AAA in
accordance with the listing, striking and ranking procedure in the Rules, with
each Party being given a limited number of strikes, except for cause. Any
arbitrator appointed by the AAA shall

24



--------------------------------------------------------------------------------



 



be a retired federal or state appellate court judge or a current or retired
officer of an insurance company with no less than fifteen (15) years of
experience in the property casualty insurance industry. The arbitration hearing
on the merits shall be commenced within ninety (90) calendar days of the
appointment of the arbitrator(s) or as soon thereafter as practicable. In
rendering an award, the arbitral tribunal shall be required to follow the laws
of the State of New York. The award shall be in writing and shall briefly state
the findings of fact and conclusions of law on which it is based. The
arbitrator(s) shall be permitted to award any relief permitted under New York
law, including damages and any form of temporary or permanent injunctive relief,
but shall not be permitted to award special, indirect, punitive or incidental
damages or damages for lost profits or any other consequential damages or
damages based on multiples or similar valuation techniques. The award shall be
final and binding upon the Parties and shall be the sole and exclusive remedy
between the Parties regarding any claims, counterclaims, issues or accounting
presented to the arbitrator(s). Judgment upon the award may be entered in any
court having jurisdiction over any Party or any of its assets. Any costs or fees
(including attorneys’ fees and expenses) incident to enforcing the award shall
be charged against the Party or Parties resisting such enforcement.
Arbitrability of any and all disputes shall be decided by the arbitrator(s). In
the event of any inconsistency between the Rules and the provisions of this
Article XI, the provisions of this Article XI shall control.
     (b) Arbitration hereunder shall be conducted in Chicago, Illinois or New
York, New York, as determined by the Party against whom the arbitration is
demanded.
ARTICLE XII
EXTRACONTRACTUAL DAMAGES
          12.1 Extracontractual Damages.
     (a) To the maximum extent permitted by Applicable Law, this Reinsurance
Agreement shall cover Extracontractual Damages. “Extracontractual Damages” as
used in this Reinsurance Agreement means all liabilities arising from the
Business Covered for which any Reinsured and CNA Insurer is liable arising from
actual or alleged misconduct, negligence, fraud or bad faith of any Reinsured,
any CNA Insurer or any of their Affiliates, or their agents, brokers or
Representatives (other than the Reinsurer acting on behalf of the Reinsured
pursuant to the Administrative Services Agreement, which liability shall be
indemnified pursuant to such agreement) in their handling of claims or losses,
or in any of their dealings with their insureds or any other Person. Such
liabilities shall include punitive, exemplary, compensatory, and consequential
damages. Extracontractual Damages shall also include any and all amounts
otherwise included in the definition of Ultimate Net Loss that any Reinsured
pays or is obligated to pay to ceding companies under Business Covered that are
agreements of assumed reinsurance, whether under the terms of such reinsurance

25



--------------------------------------------------------------------------------



 



contracts or as a result of agreements between the Reinsured and cedents as to
the settlement of specific claims.
     (b) For the avoidance of doubt, notwithstanding anything to the contrary in
this Reinsurance Agreement, any liability of the Reinsured or the CNA Insurers
for the intentional and malicious acts or omissions of their employees, officers
or directors (as so determined by final adjudication by any Order, writ,
injunction, directive, judgment or decree of a court of competent jurisdiction
applicable to the Parties) shall be paid by the Reinsured or the CNA Insurers
and any such payment shall not affect the LPT Limit.
     (c) For the avoidance of doubt, notwithstanding anything to the contrary in
this Reinsurance Agreement, any liability of the Reinsurer for the intentional
and malicious acts or omissions of their employees, officers or directors (as so
determined by final adjudication by any Order, writ, injunction, directive,
judgment or decree of a court of competent jurisdiction applicable to the
Parties) shall be paid by the Reinsurer; provided, however, any such payment
shall not affect the LPT Limit.
ARTICLE XIII
SALVAGE AND SUBROGATION
          13.1 Salvage and Subrogation.
          The Reinsurer shall be subrogated to all rights of any Reinsured or
CNA Insurer against any Person or other entity who may be legally responsible in
damages constituting Ultimate Net Loss for which the Reinsurer shall actually
pay, or become liable to pay, on or after the Inception Date (but only to the
extent of the amount of payment by, or the amount of liability of, the
Reinsurer). The Reinsured and the CNA Insurers hereby assign, transfer and
convey to the Reinsurer any and all rights of the Reinsured and the CNA Insurers
to salvage and subrogation on the Business Covered which was paid prior to the
Inception Date. The rights of the Reinsurer and the obligations of the Reinsured
under this Section 13.1 shall terminate at such time as the Reinsurer shall have
paid to the Reinsured under this Reinsurance Agreement an amount of Ultimate Net
Loss equal to the LPT Limit.
          13.2 Expenses.
          In determining the amount of salvage or subrogation, there shall first
be deducted from any amount recovered the out-of-pocket expenses incurred in
effecting the recovery (including, without limitation, all court, arbitration,
mediation or other dispute resolution costs, attorneys’ fees and expenses but
excluding overhead, salaries and expenses of officers and employees of the
Reinsured and similar internal costs), except to the extent otherwise paid or
reimbursed by the Reinsurer hereunder.

26



--------------------------------------------------------------------------------



 



ARTICLE XIV
THIRD PARTY REINSURANCE AGREEMENTS
          14.1 Third Party Reinsurance Agreements.
     (a) The Third Party Reinsurance Agreements shall be administered in
accordance with the Administrative Services Agreement. Any Third Party
Reinsurance Recoverables will be allocated in accordance with the terms and
conditions of the Third Party Reinsurance Allocation Agreement. Third Party
Reinsurance Recoverables relating to A&P Claims paid by Reinsurer shall be paid
to Reinsurer. The Parties acknowledge and agree that amounts recoverable under
the Third Party Reinsurance Agreements are available both to the Reinsurer for
the Business Covered and to the Reinsured for all other claims in accordance
with the terms of the Third Party Reinsurance Allocation Agreement.
     (b) The Reinsured shall not, without the Reinsurer’s prior approval (which
approval shall not be unreasonably or arbitrarily withheld, conditioned or
delayed), terminate or materially modify any existing Third Party Reinsurance
Agreement providing protection to the Business Covered.
          14.2 Collection Responsibility.
          The Reinsured and the CNA Insurers shall, if reasonably requested by
the Reinsurer, cooperate with the Reinsurer, at the Reinsurer’s expense, in
collection of all amounts due in respect of the Reinsured Liabilities under the
Third Party Reinsurance Agreements. The collection of such reinsurance shall be
the responsibility of the Reinsurer as provided in the Administrative Services
Agreement. To the extent such collections are not in fact made, the amounts
uncollected shall not serve to reinstate remaining Ultimate Net Loss as provided
in Section 2.3. The Reinsured shall not have any responsibility to the Reinsurer
for any uncollectible amounts under Third Party Reinsurance Agreements.
ARTICLE XV
REINSURANCE CREDIT
          15.1 Reinsurance Credit.
     (a) Reinsurer shall, at its own expense, be required to take all steps
(including the posting of letters of credit or other acceptable security)
necessary to comply with all Applicable Laws in United States jurisdictions so
as to permit all Reinsureds to obtain full credit on their statutory financial
statements (including those financial statements or portions thereof required in
connection with maintaining each Reinsured’s status as an

27



--------------------------------------------------------------------------------



 



accredited reinsurer or eligible surplus lines insurer) for the reinsurance
provided by this Reinsurance Agreement in all applicable United States
jurisdictions throughout the entire term of this Reinsurance Agreement to the
extent credit is not otherwise available under such Applicable Law. Any event
that results in any Reinsured being unable to obtain full statutory financial
statement credit for the reinsurance provided under this Reinsurance Agreement
in any applicable United States jurisdiction at any point in time during the
term of this Reinsurance Agreement shall be referenced herein as a “Reinsurance
Credit Event.” Reinsurer shall promptly notify Reinsured of any event or change
or condition that will reasonably likely result in a Reinsurance Credit Event.
     (b) It is understood and agreed that any term or condition required by such
Applicable Law in a United States jurisdiction to be included in this
Reinsurance Agreement for all Reinsureds to receive financial statement credit
for the reinsurance provided by this Reinsurance Agreement shall be deemed to be
incorporated in this Reinsurance Agreement by reference. Furthermore, the
Parties agree to amend this Reinsurance Agreement or enter into other agreements
or execute additional documents as needed to comply with the credit for
reinsurance laws and regulations and/or the requirements of the applicable
Governmental Authorities in all United States jurisdictions in which Reinsured
requires financial credit for the reinsurance provided by this Reinsurance
Agreement. To the extent that any other agreements or additional documents are
deemed by Reinsurer to increase or accelerate its liabilities hereunder or
otherwise adversely impact the economics of this Reinsurance Agreement as
respects the Reinsurer, the Reinsurer shall be afforded the opportunity to
investigate alternatives for accomplishing the financial statement credit
objectives set forth herein; provided, however, any such investigation of
alternatives shall not cause the Reinsured to incur a Schedule F penalty or
otherwise fail to receive financial statement credit in a timely manner.
     (c) Notwithstanding anything else contained herein, under no circumstances
shall Reinsurer be required at any time to fund any trust(s) and/or account(s)
in excess of the amount equal to the LPT Limit less Ultimate Net Loss paid.
ARTICLE XVI
REGULATORY MATTERS
          16.1 Regulatory Matters.
     (a) If the Reinsured or the Reinsurer receives notice of, or otherwise
becomes aware of any inquiry, investigation, examination, audit or proceeding by
Governmental Authorities (other than Tax Authorities) relating to the Reinsured
Contracts, the Business Covered or the reinsurance provided hereunder, the
Reinsured or the Reinsurer, as applicable, shall promptly notify the other Party
thereof, whereupon the Parties shall

28



--------------------------------------------------------------------------------



 



cooperate to resolve such matter in accordance with the terms of the
Administrative Services Agreement.
     (b) If the Reinsured or the Reinsurer receives notice of, or otherwise
becomes aware of any enforcement action by any Governmental Authority (other
than a Tax Authority) arising out of any inquiry, investigation, examination,
audit or proceeding by such Governmental Authority, the Reinsured or the
Reinsurer, as applicable, shall promptly notify the other Party thereof, and the
Parties shall cooperate to resolve such matter.
     (c) The Reinsured and the Reinsurer agree that this Reinsurance Agreement
shall not be cancelled or rescinded without the prior consent of the domiciliary
state insurance commissioners of CCC and CIC to the extent such prior consent is
required.
ARTICLE XVII
CONFIDENTIALITY
          17.1 Confidentiality.
     (a) The Parties (each, the “Receiving Party”) hereby covenant and agree,
each on behalf of itself and on behalf of its Affiliates, that from and after
the date hereof, the Receiving Party and its Affiliates will not disclose, give,
sell, use or otherwise divulge any Confidential Information (defined below) of
the other Party (the “Disclosing Party”) or permit their respective
Representatives to do the same, except that each Receiving Party may disclose
such Confidential Information or portions thereof (i) if legally compelled to do
so or as required in connection with an examination by an insurance regulatory
authority, (ii) to the extent necessary for the performance of such Receiving
Party’s obligations under this Reinsurance Agreement or the Transaction
Documents, (iii) the enforcement of the rights of such Receiving Party and its
Affiliates under this Reinsurance Agreement or the Transaction Documents,
(iv) to those of such Receiving Party’s Affiliates, and to their respective
Representatives in each case who need to know such information for the foregoing
purposes, (v) as required under any Applicable Law, (vi) as required to a Tax
Authority to support a position taken on any Tax Return or (vii) as required by
the rules of any stock exchange on which the stock of a Receiving Party’s
Affiliate is traded. If the Receiving Party or its Affiliates, or any of their
respective Representatives become legally compelled to disclose any Confidential
Information (other than as required in connection with an examination by an
insurance regulatory authority or as required to a Tax Authority to support a
position taken on any Tax Return), the Receiving Party shall provide Disclosing
Party with prompt written notice of such requirement so that the Disclosing
Party may seek a protective order or other remedy or waive compliance with this
Section 17.1. In the event that such protective order or other remedy is not
obtained, or the Disclosing Party waives compliance with this Section 17.1, the
Receiving Party or its Affiliates, as applicable,

29



--------------------------------------------------------------------------------



 



shall furnish only that portion of Confidential Information which is legally
required to be provided and exercise its commercially reasonable efforts to
obtain assurances that appropriate confidential treatment will be accorded to
the Confidential Information.
     (b) The Receiving Party, on behalf of itself and on behalf of its
Affiliates and their respective Representatives acknowledges that a breach of
its obligations under this Section 17.1 may result in irreparable injury to the
Disclosing Party. In the event of the breach by Receiving Party or any of its
Affiliates or their respective Representatives of any of the terms and
conditions of this Section 17.1 to be performed, the Disclosing Party shall be
entitled to the remedies provided in Section 10.1.
     (c) For the purposes of this Reinsurance Agreement, “Confidential
Information” means all confidential information (irrespective of the form of
such information) of any kind, including any analyses, compilations, data,
studies, notes, translations, memoranda or other documents, concerning the
Disclosing Party or any of its Affiliates obtained directly or indirectly from
the Disclosing Party or any of its Affiliates, or Representatives in connection
with the transactions contemplated by this Reinsurance Agreement and the
Transaction Documents, including any information regarding the A&P Business,
except information (i) which at the time of the disclosure or thereafter is
ascertainable or available to the public (other than as a result of a disclosure
directly or indirectly by the Receiving Party or any of its Affiliates, or
Representatives), (ii) is or becomes available to the Receiving Party on a
non-confidential basis from a source other than the Disclosing Party or any of
its Affiliates, or Representatives, provided that, to the knowledge of such
Receiving Party, such source was not prohibited from disclosing such information
to the Receiving Party by a legal, contractual or fiduciary obligation owed to
another Person, (iii) the Receiving Party can establish is already in its
possession or the possession of any of its Affiliates, or Representatives (other
than information furnished by or on behalf of the Disclosing Party) or
(iv) which is independently developed by the Receiving Party or its Affiliates
without the use or benefit of any information that would otherwise be
Confidential Information.
ARTICLE XVIII
ERRORS AND OMISSIONS
          18.1 Errors and Omissions.
          Inadvertent delays, errors or omissions made in connection with this
Reinsurance Agreement or any transaction hereunder shall not relieve either
Party from any liability which would have attached had such delay, error or
omission not occurred, provided that such error or omission is rectified as soon
as possible after discovery, and provided, further, that the Party making such
error or omission or responsible for such delay shall be responsible for any
additional liability which attaches as a result. If (a) the failure of either
Party to comply with any provision of this Reinsurance Agreement is
unintentional or the result of a misunderstanding or

30



--------------------------------------------------------------------------------



 



oversight and (b) such failure to comply is promptly rectified, both Parties
shall be restored as closely as possible to the positions they would have
occupied if no error or oversight had occurred.
ARTICLE XIX
MATERIAL CHANGES
          19.1 Material Changes to Reinsured Contracts and Third Party
Reinsurance Agreements.
     (a) Neither Party shall voluntarily make or agree to any material changes
in the terms and conditions of any Reinsured Contract or Third Party Reinsurance
Agreement without the prior approval of such changes by the other Party, which
shall not be unreasonably withheld or delayed.
     (b) In the event any material changes are made by the Reinsured to any
Reinsured Contracts without the prior approval of the Reinsurer and such changes
result in any additional Ultimate Net Loss, the Reinsured shall not be reinsured
for the amount of any additional Ultimate Net Loss resulting from such amendment
to a Reinsured Contract in accordance with the terms of Section 2.4(g). In the
event any material changes are made by the Reinsured to any Third Party
Reinsurance Agreements without the prior approval of the Reinsurer, and such
changes result in a reduction in the amount of Third Party Reinsurance
Recoverables that would have been recoverable had such changes not been made,
the LPT Limit shall be reduced by the amount of Third Party Reinsurance
Recoverables that would have been recoverable had such amendment to a Third
Party Reinsurance Agreement not been made.
     (c) In the event any material changes are made by the Reinsurer to any
Reinsured Contracts without the prior approval of the Reinsured and such changes
result in any additional Ultimate Net Loss, the Reinsurer shall be responsible
for paying the entire amount of additional Ultimate Net Loss arising from such
Reinsured Contract, provided, however, the additional amount of Ultimate Net
Loss paid by the Reinsurer attributable to such amendment shall not reduce the
LPT Limit. In the event any material changes are made by the Reinsurer to any
Third Party Reinsurance Agreements without the prior approval of the Reinsured,
and such changes result in a reduction in the amount of Third Party Reinsurance
Recoverables that would have been recoverable had such changes not been made,
the remaining LPT Limit shall be increased by the entire amount of such
reduction in Third Party Reinsurance Recoverables attributable to such amendment
to the Third Party Reinsurance Agreement.

31



--------------------------------------------------------------------------------



 



ARTICLE XX
RIGHT TO ASSOCIATE
          20.1 Right to Associate.
          The Reinsurer shall defend, at its own expense pursuant to the terms
hereof and the Administrative Services Agreement, and in the name of the
applicable Reinsured when necessary, any litigation, arbitration or other legal
proceeding brought on any Reinsured Contract or Third Party Reinsurance
Agreement with respect to the Business Covered. The Reinsurer, when so
requested, shall afford the applicable Reinsured an opportunity to be associated
with the Reinsurer, at the expense of the Reinsured, in the defense or control
of any claim, suit or proceeding involving the Business Covered and the Parties
shall cooperate in every respect in the defense of such claim, suit or
proceeding.
ARTICLE XXI
MULTIPLE PARTIES
          21.1 Multiple Parties.
     (a) The retention of the Reinsured and the liability of the Reinsurer and
all other benefits accruing to the Reinsured as provided in this Reinsurance
Agreement or any amendments hereto, shall apply to the Reinsured as a group and
not separately to each Reinsured. Nevertheless, the Reinsurer and each Reinsured
agree to honor the terms set forth herein as if this Reinsurance Agreement were
a separate agreement between the Reinsurer and each Reinsured; however, this
shall not operate so as to increase either the Reinsurer’s or the Reinsured’s
liability under this Reinsurance Agreement. In the event that the Reinsurer
asserts that any one Reinsured has by any act or omission entitled the Reinsurer
to avoid this Reinsurance Agreement and/or discharged the Reinsurer from any
liability hereunder, the alleged act or omission shall not entitle the Reinsurer
to seek to avoid this Reinsurance Agreement and/or discharge the Reinsurer from
any liability hereunder against any other Reinsured. The Reinsurer agrees that
so far as any other Reinsured is concerned, the Reinsurance Agreement shall
continue in full force and effect as if the act or omission had not occurred.
Nothing in this Section 21.1(a) shall be interpreted or construed in any manner
to alter the LPT Limit, which is a single aggregate limit for all Reinsureds
combined.
     (b) Loss notices, reports and premium payments made to the Reinsurer are to
be in sufficient detail to identify what portion of any premium or loss relates
to each Reinsured, and shall be accordance with the terms set forth in the Third
Party Reinsurance Allocation Agreement and the Administrative Services
Agreement.

32



--------------------------------------------------------------------------------



 



     (c) As among the Reinsured, CCC shall be designated as an agent of the
Reinsured with the full authority to act on behalf of the Reinsured under this
Reinsurance Agreement.
ARTICLE XXII
MISCELLANEOUS PROVISIONS
          22.1 Notices.
          Any notice, request, demand, waiver, consent, approval or other
communication required or permitted to be given by any Party hereunder shall be
in writing and shall be delivered personally, sent by facsimile transmission,
sent by registered or certified mail, postage prepaid, or sent by a standard
overnight courier of national reputation with written confirmation of delivery.
Any such notice shall be deemed given when so delivered personally, or if sent
by facsimile transmission, on the date received (provided that any notice
received after 5:00 p.m. (addressee’s local time) shall be deemed given at 9:00
a.m. (addressee’s local time) on the next Business Day), or if mailed, on the
date shown on the receipt therefor, or if sent by overnight courier, on the date
shown on the written confirmation of delivery. Such notices shall be given to
the following address:
If to the Reinsured:
CNA Financial Corporation
333 S. Wabash Avenue
Chicago, IL 60604
Attention: Jonathan D. Kantor
Executive Vice President,
General Counsel and Secretary
Fax: 312-817-0511
With a copy to:
CNA Financial Corporation
333 S. Wabash Avenue
Chicago, IL 60604
Attention: Michael P. Warnick
Senior Vice President and Deputy General Counsel
Fax: 312-755-2479

33



--------------------------------------------------------------------------------



 



If to the Reinsurer:
National Indemnity Company
100 First Stamford Place
Stamford, CT 06902
Attention: General Counsel
Fax: 203-363-5221
With a copy to:
National Indemnity Company
3024 Harney Street
Omaha, NE 68131
Attention: Treasurer
Fax: 402-916-3030
          Any Party may change its notice provisions on fifteen (15) calendar
days’ advance notice in writing to the other Parties.
          22.2 Entire Agreement.
          This Reinsurance Agreement (including the exhibits and schedules
hereto), the Transaction Documents and any other documents delivered pursuant
hereto or thereto, constitute the entire agreement among the Parties and their
respective Affiliates with respect to the subject matter hereof and supersede
all prior negotiations, discussions, writings, agreements and understandings,
oral and written, among the Parties with respect to the subject matter hereof
and thereof.
          22.3 Waiver and Amendment.
          This Reinsurance Agreement may be amended, superseded, canceled,
renewed or extended, and the terms hereof may be waived, only by an instrument
in writing signed by the Parties hereto, or, in the case of a waiver, by the
Party waiving compliance. No delay on the part of any Party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other such right, power or privilege. No waiver
of any breach of this Reinsurance Agreement shall be held to constitute a waiver
of any other or subsequent breach.
          22.4 Successors and Assigns.
          The rights and obligations of the Parties under this Reinsurance
Agreement shall not be subject to assignment without the prior written consent
of the other Parties, and any attempted assignment without the prior written
consent of the other Parties shall be invalid ab

34



--------------------------------------------------------------------------------



 



initio. The terms of this Reinsurance Agreement shall be binding upon, inure to
the benefit of and be enforceable by and against the successors and permitted
assigns of the Parties.
          22.5 Headings.
          The headings of this Reinsurance Agreement are for convenience of
reference only and shall not define or limit any of the terms or provisions
hereof.
          22.6 Construction; Interpretation.
          The Reinsured and the Reinsurer have participated jointly in the
negotiation and drafting of this Reinsurance Agreement. In the event of an
ambiguity or question of intent or interpretation arises, this Reinsurance
Agreement shall be construed as if drafted jointly by the Parties and no
presumption or burden of proof shall arise favoring or disfavoring either Party
by virtue of the authorship of any of the provisions of this Reinsurance
Agreement. When a reference is made to an Article, Section, Schedule or Exhibit,
such reference shall be to an Article, Section, Schedule or Exhibit of or to
this Reinsurance Agreement unless otherwise indicated. Whenever the words
“include”, “includes” or “including” are used in this Reinsurance Agreement,
they shall be deemed to be followed by the words “without limitation.” The word
“Reinsurance Agreement,” means this Reinsurance Agreement as amended or
supplemented, together with all Exhibits and Schedules attached hereto or
incorporated by reference, and the words “hereof,” “herein,” “hereto,”
“hereunder” and other words of similar import shall refer to this Reinsurance
Agreement in its entirety and not to any particular Article, Section or
provision of this Reinsurance Agreement. The references to “$” shall be to
United States dollars. Reference to any Applicable Law means such Applicable Law
as amended, modified, codified, replaced or reenacted, and all rules and
regulations promulgated thereunder. References to a Person are also to its
successors and permitted assigns.
          22.7 Governing Law and Jurisdiction.
          This Reinsurance Agreement shall be governed by and construed in
accordance with the laws of the State of New York without regard to such state’s
principles of conflict of laws that could compel the application of the laws of
another jurisdiction. SUBJECT TO ARTICLE X, ANY SUIT, ACTION OR PROCEEDING TO
COMPEL ARBITRATION OR FOR TEMPORARY INJUNCTIVE RELIEF IN AID OF ARBITRATION OR
TO PRESERVE THE STATUS QUO PENDING THE APPOINTMENT OF THE ARBITRATOR(S) SHALL BE
BROUGHT BY THE PARTIES SOLELY IN THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK, PROVIDED THAT IF SAID COURT DETERMINES THAT IT
DOES NOT HAVE SUBJECT MATTER JURISDICTION THEN SAID ACTIONS MAY BE BROUGHT IN
THE SUPREME COURT OF THE STATE OF NEW YORK FOR NEW YORK COUNTY; AND EACH
REINSURED AND THE REINSURER EACH HEREBY IRREVOCABLY SUBMIT TO THE EXCLUSIVE
JURISDICTION OF SUCH COURTS FOR SUCH PURPOSE AND ANY APPELLATE COURTS THEREOF,
EXCEPT THAT ANY FINAL ARBITRAL AWARD RENDERED IN

35



--------------------------------------------------------------------------------



 



ACCORDANCE WITH ARTICLE XI MAY BE ENTERED AND ENFORCED IN ANY COURT HAVING
JURISDICTION OVER ANY PARTY OR ANY OF ITS ASSETS.
          22.8 No Third Party Beneficiaries.
          Nothing in this Reinsurance Agreement is intended or shall be
construed to give any Person, other than the Parties, any legal or equitable
right, remedy or claim under or in respect of this Reinsurance Agreement or any
provision contained herein.
          22.9 Counterparts.
          This Reinsurance Agreement may be executed by the Parties in separate
counterparts, each of which when so executed and delivered shall be an original,
but all such counterparts shall together constitute one and the same instrument
binding upon all of the Parties notwithstanding the fact that all Parties are
not signatory to the original or the same counterpart. Each counterpart may
consist of a number of copies hereof each signed by less than all, but together
signed by all of the Parties. Each counterpart may be delivered by facsimile
transmission, which transmission shall be deemed delivery of an originally
executed document.
          22.10 Severability.
          Any term or provision of this Reinsurance Agreement which is invalid
or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Reinsurance Agreement or affecting the validity or enforceability of any of the
terms or provisions of this Reinsurance Agreement in any other jurisdiction, so
long as the economic or legal substance of the transactions contemplated hereby
is not affected in any manner materially adverse to any Party. If any provision
of this Reinsurance Agreement is so broad as to be unenforceable, that provision
shall be interpreted to be only so broad as is enforceable. In the event of such
invalidity or unenforceability of any term or provision of this Reinsurance
Agreement, the Parties shall use their commercially reasonable efforts to reform
such terms or provisions to carry out the commercial intent of the Parties as
reflected herein, while curing the circumstance giving rise to the invalidity or
unenforceability of such term or provision.
          22.11 Specific Performance.
          Each of the Parties acknowledges and agrees that the other Party would
be irreparably damaged in the event that any of the provisions of this
Reinsurance Agreement were not performed or complied with in accordance with
their specific terms or were otherwise breached, violated or unfulfilled.
Accordingly, each of the Parties agrees that the other Party shall be entitled
to an injunction or injunctions to prevent noncompliance with, or breaches or
violations of, the provisions of this Reinsurance Agreement by the other Party
and to enforce specifically this Reinsurance Agreement and the terms and
provisions hereof in any action

36



--------------------------------------------------------------------------------



 



instituted in accordance with Section 22.7, in addition to any other remedy to
which such Party may be entitled, at law or in equity. In the event that any
action is brought in equity to enforce the provisions of this Reinsurance
Agreement, no Party will allege, and each Party hereby waives the defense or
counterclaim, that there is an adequate remedy at law. The Parties further agree
that (i) by seeking the remedies provided for in this Section 22.11, a Party
shall not in any respect waive its right to seek any other form of relief that
may be available to a Party under this Reinsurance Agreement, including monetary
damages in the event that this Reinsurance Agreement has been terminated or in
the event that the remedies provided for in this Section 22.11 are not available
or otherwise are not granted and (ii) nothing contained in this Section 22.11
shall require any Party to institute any action for (or limit any Party’s right
to institute any action for) specific performance under this Section 22.11
before exercising any termination right under Article VI nor shall the
commencement of any action pursuant to this Section 22.11 or anything contained
in this Section 22.11 restrict or limit any Party’s right to terminate this
Reinsurance Agreement in accordance with the terms of Article VI or pursue any
other remedies under this Reinsurance Agreement that may be available then or
thereafter.
          22.12 Waiver of Jury Trial.
          EACH OF THE PARTIES HEREBY WAIVES TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS REINSURANCE AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS REINSURANCE
AGREEMENT. EACH OF THE PARTIES HEREBY (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF THE OTHER PARTIES HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTIES WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER
INTO THIS REINSURANCE AGREEMENT AND THE TRANSACTIONS CONTEMPLATED BY THIS
REINSURANCE AGREEMENT, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 22.12.
          22.13 Incontestability.
          In consideration of the mutual covenants and agreements contained
herein, each Party does hereby agree that this Reinsurance Agreement, and each
and every provision hereof, is and shall be enforceable by and between them
according to its terms, and each Party does hereby agree that it shall not
contest in any respect the validity or enforceability hereof.
          22.14 Set-Off.
          Any debts or credits, matured or unmatured, liquidated or
unliquidated, regardless of when they arose or were incurred, in favor of or
against either of the Reinsured or the Reinsurer with respect to this
Reinsurance Agreement are deemed mutual debts or credits, as the case may be,
and shall be set off, and only the net balance shall be allowed or paid.

37



--------------------------------------------------------------------------------



 



          22.15 Currency.
          All financial data required to be provided pursuant to the terms of
this Reinsurance Agreement shall be expressed in United States dollars. All
payments and all settlements of account between the Parties shall be in United
States currency unless otherwise agreed by the Parties.
(The remainder of this page has been intentionally left blank.)

38



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Parties hereby execute this Reinsurance Agreement as of
the day and year first set forth above.

            CONTINENTAL CASUALTY COMPANY
      By:   /s/ Lawrence J. Boysen         Name:   Lawrence J. Boysen       
Title:   Senior Vice President and Corporate Controller        THE CONTINENTAL
INSURANCE COMPANY
      By:   /s/ Lawrence J. Boysen         Name:   Lawrence J. Boysen       
Title:   Senior Vice President and Corporate Controller        CONTINENTAL
REINSURANCE CORPORATION INTERNATIONAL, LTD.
      By:   /s/ Lawrence J. Boysen         Name:   Lawrence J. Boysen       
Title:   Chairman of the Board and President        CNA INSURANCE COMPANY
LIMITED
      By:   /s/ Lawrence J. Boysen         Name:   Lawrence J. Boysen       
Title:   Authorized Representative        NATIONAL INDEMNITY COMPANY
      By:   /s/ Brian Snover         Name:   Brian Snover        Title:   Vice
President     

[Signature Page to Loss Portfolio Transfer Reinsurance Agreement]

 



--------------------------------------------------------------------------------



 



Exhibit A
Form of Administrative Services Agreement
SEE ATTACHED.

A-1



--------------------------------------------------------------------------------



 



See executed Administrative Services Agreement filed as Exhibit 10.1 to this
Form 8-K.

A-2



--------------------------------------------------------------------------------



 



Exhibit B
Form of Collateral Trust Agreement
SEE ATTACHED.

B-1



--------------------------------------------------------------------------------



 



See executed Collateral Trust Agreement filed as Exhibit 10.2 to this Form 8-K.

B-2



--------------------------------------------------------------------------------



 



CONFIDENTIAL
Exhibit C
Form of Third Party Reinsurance Allocation Agreement
SEE ATTACHED.





--------------------------------------------------------------------------------



 



THIRD PARTY REINSURANCE ALLOCATION AGREEMENT
          THIS THIRD PARTY REINSURANCE ALLOCATION AGREEMENT, dated as of [•],
2010 (this “TPR Allocation Agreement”), is made and entered into by and among
Continental Casualty Company, an Illinois property and casualty insurance
company (“CCC”), The Continental Insurance Company, a Pennsylvania property and
casualty insurance company (“CIC”), Continental Reinsurance Corporation
International, Ltd., a Bermuda long-term insurance company (“CRCI”), and CNA
Insurance Company Limited, a United Kingdom property and casualty insurance
company (“CICL,” and each of CCC, CIC, CRCI and CICL is individually and all of
CCC, CIC, CRCI and CICL are collectively hereinafter referred to as the
“Reinsured”), and National Indemnity Company, a Nebraska property and casualty
insurance company (hereinafter referred to as the “Reinsurer”). All capitalized
terms used in this TPR Allocation Agreement and not otherwise defined herein
shall have the respective meanings assigned to them in the LPT Reinsurance
Agreement (as defined below).
WITNESSETH:
          WHEREAS, in accordance with that certain Master Transaction Agreement
(the “Master Transaction Agreement”), dated June [•], 2010, by and among the
Reinsured, the Reinsurer and Berkshire Hathaway Inc., a Delaware corporation and
the ultimate parent company of the Reinsurer, the Reinsured and the Reinsurer
entered into that certain Loss Portfolio Transfer Reinsurance Agreement, dated
[•], 2010 (the “LPT Reinsurance Agreement”);
          WHEREAS, concurrently with the execution of the LPT Reinsurance
Agreement and in accordance with the Master Transaction Agreement, the Reinsured
and the Reinsurer entered into that certain Administrative Services Agreement
(the “Administrative Services Agreement”), pursuant to which the Reinsurer has
agreed to provide claims handling and other administrative services with respect
to the Reinsured Contracts and the Third Party Reinsurance Agreements;
          WHEREAS, certain Third Party Reinsurance Agreements that will be
administered by the Reinsurer pursuant to the Administrative Services Agreement
may result in recoveries that are allocable to the A&P Claims reinsured by the
Reinsurer under the LPT Reinsurance Agreement and/or that are allocable to
Non-A&P Claims that are not ceded to the Reinsurer; and
          WHEREAS, the Reinsured and the Reinsurer desire to set forth how the
rights, obligations and proceeds with respect to the Third Party Reinsurance
Agreements are to be allocated among the Reinsured and the Reinsurer.

4



--------------------------------------------------------------------------------



 



          NOW, THEREFORE, in consideration of the foregoing, the
representations, warranties, covenants and agreements set forth herein, and
other good and valuable consideration, the adequacy and receipt of which are
hereby acknowledged, and intending to be legally bound hereby, the Reinsured and
the Reinsurer (individually, a “Party” and collectively, the “Parties”) hereby
agree as follows:
ARTICLE I
DEFINITIONS
          1.1 Definitions.
          The following terms shall have the respective meanings set forth below
throughout this TPR Allocation Agreement:
“A&P Recoverables” means all Recoverables that arise out of or relate to A&P
Claims and which are attributable to reinsurance billings issued on or after the
Inception Date, but prior to the expiration or termination of the LPT
Reinsurance Agreement.
“Administrative Services Agreement” has the meaning set forth in the Recitals.
“CCC” has the meaning set forth in the Preamble.
“CIC” has the meaning set forth in the Preamble.
“CICL” has the meaning set forth in the Preamble.
“CRCI” has the meaning set forth in the Preamble.
“Collection Expenses” means the reasonable out-of-pocket expenses incurred by
any Party in connection with the negotiation and collection of Recoverables or
Commutation Payments.
“Commutation Payments” means Gross Commutation Payments, less Collection
Expenses.
“Gross Commutation Payments” means any amounts either (a) payable to the
Reinsured or the Reinsurer (acting on behalf of the Reinsured) by a reinsurer
counterparty under a Third Party Reinsurance Agreement, or (b) payable by the
Reinsured or the Reinsurer (acting on behalf of

5



--------------------------------------------------------------------------------



 



the Reinsured) to a reinsurer counterparty under a Third Party Reinsurance
Agreement in connection with the recapture, commutation, termination or
reduction of any reinsurance under a Third Party Reinsurance Agreement, or
pursuant to a scheme of arrangement or any similar domestic or foreign
proceeding in connection with the initiation or commencement of a liquidation,
insolvency, rehabilitation, conservation, supervision or similar proceeding by
or against the reinsurer of a Third Party Reinsurance Agreement, that is
consummated on or after the Inception Date, but prior to the expiration or
termination of the LPT Reinsurance Agreement.
“Gross Recoverables” means any amounts actually collected by the Reinsured or
the Reinsurer (acting on behalf of the Reinsured) pursuant to the Third Party
Reinsurance Agreements.
“LPT Reinsurance Agreement” has the meaning set forth in the Recitals.
“Master Transaction Agreement” has the meaning set forth in the Recitals.
“Non-A&P Claims” has the meaning set forth in the Definitions section of the LPT
Reinsurance Agreement.
“Non-A&P Recoverables” means all Recoverables that arise out of or relate to
Non-A&P Claims and which are attributable to reinsurance billings issued on or
after the Inception Date, but prior to the expiration or termination of the LPT
Reinsurance Agreement.
“Party” or “Parties” has the meaning set forth in the Recitals.
“Pre-Inception Date Receivables” has the meaning set forth in the Definitions
section of the LPT Reinsurance Agreement.
“Recoverables” means Gross Recoverables, less Collection Expenses.
“Reinsured” shall have the meaning specified in the Preamble. The term
“Reinsured” as used herein shall include any predecessor or successor of such
companies, including by reason of merger, consolidation or otherwise.
“Reinsurer” shall have the meaning specified in the Preamble. The term
“Reinsurer” as used herein shall include any predecessor or successor of such
companies, including by reason of merger, consolidation or otherwise.

6



--------------------------------------------------------------------------------



 



“Third Party Reinsurance Payables” means those amounts payable by the Reinsured
or the Reinsurer (acting on behalf of the Reinsured) under the terms and
conditions of any Third Party Reinsurance Agreement.
“TPR Allocation Agreement” has the meaning set forth in the Preamble.
“Transaction Documents” means the Master Transaction Agreement and the Ancillary
Agreements, other than this TPR Allocation Agreement.
ARTICLE II
ALLOCATION OF RECOVERABLES AND PAYABLES
     2.1 Pre-Inception Date Receivables.
          Pursuant to the LPT Reinsurance Agreement, the Reinsured shall
transfer the right to collect the Pre-Inception Date Receivables to the
Reinsurer. All Pre-Inception Date Receivables actually collected by the
Reinsurer shall be for the benefit and account of the Reinsurer. The Parties
hereby acknowledge and agree that neither the collection of, or failure to
collect, Pre-Inception Date Receivables shall affect the LPT Limit. The
Reinsured shall, if reasonably requested by the Reinsurer, aid the Reinsurer in
the collection of Pre-Inception Date Receivables, and the Reinsurer is
authorized to undertake such efforts as it deems reasonably necessary, including
on behalf of and in the name of a CNA Insurer, in order to collect such
Pre-Inception Date Receivables. Costs reasonably incurred by the Reinsured in
aiding the Reinsurer’s collection efforts, excluding any overhead or similar
internal costs of the Reinsured, shall be paid by the Reinsurer.
     2.2 Post-Inception Date Recoverables.
          (a) On or after the Inception Date, A&P Recoverables under currently
effective Third Party Reinsurance Agreements shall be administered and collected
by the Reinsurer in accordance with the Administrative Services Agreement, and
Non-A&P Recoverables under currently effective Third Party Reinsurance
Agreements shall continue to be administered and collected by the Reinsured.
Each Party will be responsible for any Collection Expenses associated with A&P
Recoverables or Non-A&P Recoverables, as applicable.
          (b) A resolution or settlement of an A&P Recoverable by way of cash
payment or set-off shall remain the property of the Reinsurer, and a resolution
or settlement of a Non-A&P Recoverable by way of cash payment or set-off shall
remain

7



--------------------------------------------------------------------------------



 



the property of the Reinsured; provided, however, that any recoveries or
set-offs arising out of an account with Reinsured Contracts that includes both
A&P Claims and Non-A&P Claims shall be allocated among the Parties in accordance
with Section 4.2 of the Administrative Services Agreement. In no event will the
Reinsurer set-off Non-A&P Recoverables, or will the Reinsured set-off A&P
Recoverables, without the prior consent of the other Party.
     2.3 Third Party Reinsurance Reinstatements.
(a)  In the event that a Third Party Reinsurance Agreement contains an automatic
reinstatement provision,

  (i)   the Third Party Reinsurance Payables shall be for the account of (A) the
Reinsurer, if the reinsured losses attributable to A&P Claims paid on or after
the Inception Date triggered the automatic reinstatement or (B) the Reinsured,
if the reinsured losses attributable to Non-A&P Claims paid on or after the
Inception Date triggered the automatic reinstatement, and     (ii)   the
coverage under such reinstated Third Party Reinsurance Agreement shall only be
available to (A) the Reinsurer, if the reinsured losses attributable to A&P
Claims paid on or after the Inception Date triggered the automatic reinstatement
or (B) the Reinsured, if the reinsured losses attributable to Non-A&P Claims
paid on or after the Inception Date triggered the automatic reinstatement,
provided, however, that if the other Party desires to share in the coverage of
such reinstated Third Party Reinsurance Agreement, the A&P Recoverables and
Non-A&P Recoverables shall be collected in accordance with Section 2.2.

(b)  In the event that a Third Party Reinsurance Agreement contains an elective
reinstatement provision,

  (i)   the Third Party Reinsurance Payables shall be for the account of the
Party that elected the reinstatement, provided, however, that if the other Party
desires to share in the coverage of such reinstated Third Party Reinsurance
Agreement, the Parties shall negotiate an equitable allocation of the Third
Party Reinsurance Payables among the Parties, and

8



--------------------------------------------------------------------------------



 



  (ii)   the coverage under such reinstated Third Party Reinsurance Agreement
shall only be available to the Party that elected the reinstatement, provided,
however, that if the other Party desires to share in the coverage of such
reinstated Third Party Reinsurance Agreement, the A&P Recoverables and Non-A&P
Recoverables shall be collected in accordance with Section 2.2.

     2.4 Maximum Recoverables Under Third Party Reinsurance Contracts.
          (a) Either Party shall be able to present claims for Recoverables
under Third Party Reinsurance Agreements; provided, however, Recoverables which
exhaust or substantially impair, on or after the Inception Date, the maximum
remaining recoverable amount under an individual Third Party Reinsurance
Agreement (due to an aggregate limit of liability or similar feature designed to
limit total Recoverables from an individual Third Party Reinsurance Agreement),
will be divided between the Reinsurer and the Reinsured based on an allocation
methodology agreed upon by the Parties. For purposes of this Section 2.4, the
maximum remaining recoverable amount under an individual Third Party Reinsurance
Agreement will be substantially impaired to the extent that either Party paid a
loss that entitles such Party to present a claim for Recoverables in an amount
equal to fifty percent (50%) or more of the maximum remaining recoverable amount
under such Third Party Reinsurance Agreement. To accommodate the negotiation of
an appropriate allocation methodology, a Party shall be obligated to provide
written notice to the other Party once it reasonably expects to pay a loss that
would substantially impair the maximum remaining recoverable amount under such
Third Party Reinsurance Agreement.
          (b) In the event there is a dispute among the Parties with respect to
the allocation methodology to be agreed upon by the Parties as set forth in
Section 2.4(a), such dispute will be addressed in accordance with Section 5.1;
provided, however, that if such dispute is submitted for resolution in
accordance with Article XI of the Master Transaction Agreement, the designated
arbitrator or arbitral tribunal shall, in resolving such dispute, make its
decision based on what is fair and equitable to the Parties and giving
particular attention to the known claim exposures of the Parties at such time.
     2.5 Commutation of Third Party Reinsurance Agreement.
          During the period beginning on the Inception Date and ending upon the
expiration or termination of the LPT Reinsurance Agreement, if the Parties
mutually agree to (i) recapture, commute, terminate or reduce any reinsurance
under a Third Party Reinsurance Agreement, or (ii) approve of a scheme of
arrangement or any similar domestic or foreign proceeding in connection with the
initiation or commencement of a liquidation, insolvency, rehabilitation,
conservation, supervision or similar proceeding by or against the reinsurer of a
Third Party Reinsurance Agreement, then the Parties shall agree upon an
allocation of the applicable Commutation

9



--------------------------------------------------------------------------------



 



Payment as part of such recapture, commutation, termination or reduction of
reinsurance or scheme of arrangement or any similar domestic or foreign
proceeding. For the avoidance of doubt, (x) there will be no future adjustment
to the agreed upon Commutation Payment regardless of any reinsured loss
development or other future development with respect to the losses under such
Third Party Reinsurance Agreement, and (y) each individual Third Party
Reinsurance Agreement that is subject to recapture, commutation, termination or
reduction of reinsurance or scheme of arrangement or any similar domestic or
foreign proceeding, shall each have a separately negotiated Commutation Payment
allocated among the Parties. In agreeing upon such allocation, the Parties shall
take into consideration all relevant factors, including the credit quality of
the reinsurer of such Third Party Reinsurance Agreement and, the net present
value of future Recoverables under such Third Party Reinsurance Agreement net of
other costs and premium adjustments, and the remaining future Recoverables under
such Third Party Reinsurance Agreement.
ARTICLE III
COVENANTS OF THE PARTIES
     3.1 Cooperation.
          The Parties hereto shall cooperate in a commercially reasonable manner
in order to accomplish the objectives of this TPR Allocation Agreement,
including making available to each other their respective officers and employees
for interviews and meetings with Governmental Authorities and furnishing any
additional assistance, information and documentation as may be reasonably
requested by the other Party from time to time.
ARTICLE IV
TERM AND TERMINATION
     4.1 Termination of Agreement.
          This TPR Allocation Agreement shall automatically terminate upon the
expiration or termination of the LPT Reinsurance Agreement.
     4.2 Effect of Termination.
          The termination of this TPR Allocation Agreement shall not affect any
rights or obligations of any of the Parties applicable to the period prior to
the effective date of termination.

10



--------------------------------------------------------------------------------



 



Article III, Article V and Article VI shall survive the termination of this TPR
Allocation Agreement. Notwithstanding anything in this TPR Allocation Agreement
or the Transaction Documents to the contrary, all Gross Recoverables
attributable to Asbestos Claims and Pollution Claims paid following the
termination of this TPR Allocation Agreement and the LPT Reinsurance Agreement
shall be for the account of, and be administered by, the Reinsured.
ARTICLE V
DISPUTE RESOLUTION
     5.1 Dispute Resolution.
          Notwithstanding anything contained herein to the contrary, any dispute
between the Parties arising out of or relating to this TPR Allocation Agreement
or the breach, termination or validity thereof will be addressed in accordance
with Article X and Article XI of the Master Transaction Agreement.
ARTICLE VI
MISCELLANEOUS PROVISIONS
     6.1 Notices.
          Any notice, request, demand, waiver, consent, approval or other
communication required or permitted to be given by any Party hereunder shall be
in writing and shall be delivered personally, sent by facsimile transmission,
sent by registered or certified mail, postage prepaid, or sent by a standard
overnight courier of national reputation with written confirmation of delivery.
Any such notice shall be deemed given when so delivered personally, or if sent
by facsimile transmission, on the date received (provided that any notice
received after 5:00 p.m. (addressee’s local time) shall be deemed given at 9:00
a.m. (addressee’s local time) on the next Business Day), or if mailed, on the
date shown on the receipt therefor, or if sent by overnight courier, on the date
shown on the written confirmation of delivery. Such notices shall be given to
the following address:
     If to the Reinsured:
CNA Financial Corporation
333 S. Wabash Avenue
Chicago, IL 60604
Attention: Jonathan D. Kantor
Executive Vice President,
General Counsel and Secretary
Fax: (312) 817-0511

11



--------------------------------------------------------------------------------



 



     With a copy to:
CNA Financial Corporation
333 S. Wabash Avenue
Chicago, IL 60604
Attention: Michael P. Warnick
Senior Vice President and Deputy General Counsel
Fax: (312) 755-2479
     If to the Reinsurer:
National Indemnity Company
100 First Stamford Place
Stamford, CT 06902
Attention: General Counsel
Fax: (203) 363-5221
     With a copy to:
National Indemnity Company
3024 Harney Street
Omaha, NE 68131
Attention: Treasurer
Fax: (402) 916-3030
Any Party may change its notice provisions on fifteen (15) calendar days’
advance notice in writing to the other Parties.
     6.2 Entire Agreement.
          This TPR Allocation Agreement, the Transaction Documents and any other
documents delivered pursuant hereto or thereto, constitute the entire agreement
among the Parties and their respective Affiliates with respect to the subject
matter hereof and supersede all prior negotiations, discussions, writings,
agreements and understandings, oral and written, among the Parties with respect
to the subject matter hereof and thereof.
     6.3 Waiver and Amendment.
          This TPR Allocation Agreement may be amended, superseded, canceled,
renewed or extended, and the terms hereof may be waived, only by an instrument
in writing signed by the Parties hereto, or, in the case of a waiver, by the
Party waiving compliance. No delay on the part of any Party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other such right, power or privilege. No waiver
of any breach of

12



--------------------------------------------------------------------------------



 



this TPR Allocation Agreement shall be held to constitute a waiver of any other
or subsequent breach.
     6.4 Successors and Assigns.
          The rights and obligations of the Parties under this TPR Allocation
Agreement shall not be subject to assignment without the prior written consent
of the other Parties, and any attempted assignment without the prior written
consent of the other Parties shall be invalid ab initio. The terms of this TPR
Allocation Agreement shall be binding upon, inure to the benefit of and be
enforceable by and against the successors and permitted assigns of the Parties.
     6.5 Headings.
          The headings of this TPR Allocation Agreement are for convenience of
reference only and shall not define or limit any of the terms or provisions
hereof.
     6.6 Construction; Interpretation.
          The Reinsured and the Reinsurer have participated jointly in the
negotiation and drafting of this TPR Allocation Agreement. In the event of an
ambiguity or question of intent or interpretation arises, this TPR Allocation
Agreement shall be construed as if drafted jointly by the Parties and no
presumption or burden of proof shall arise favoring or disfavoring either Party
by virtue of the authorship of any of the provisions of this TPR Allocation
Agreement. When a reference is made to an Article, Section, Schedule or Exhibit
such reference shall be to an Article, Section, Schedule or Exhibit of or to
this TPR Allocation Agreement unless otherwise indicated. Whenever the words
“include”, “includes” or “including” are used in this TPR Allocation Agreement,
they shall be deemed to be followed by the words “without limitation.” The word
“Agreement,” means this TPR Allocation Agreement as amended or supplemented,
together with all Exhibits and Schedules attached hereto or incorporated by
reference, and the words “hereof,” “herein,” “hereto,” “hereunder” and other
words of similar import shall refer to this TPR Allocation Agreement in its
entirety and not to any particular Article, Section or provision of this TPR
Allocation Agreement. The references to “$” shall be to United States dollars.
Reference to any Applicable Law means such Applicable Law as amended, modified,
codified, replaced or reenacted, and all rules and regulations promulgated
thereunder. References to a Person are also to its successors and permitted
assigns.
6.7 Governing Law and Jurisdiction.
          This TPR Allocation Agreement shall be governed by and construed in
accordance with the laws of the State of New York without regard to such state’s
principles of conflict of laws that could compel the application of the laws of
another jurisdiction. SUBJECT TO ARTICLE V, ANY SUIT, ACTION OR PROCEEDING TO
COMPEL ARBITRATION OR FOR TEMPORARY INJUNCTIVE RELIEF IN AID OF ARBITRATION OR
TO PRESERVE THE STATUS QUO PENDING THE APPOINTMENT OF THE ARBITRATOR(S) SHALL

13



--------------------------------------------------------------------------------



 



BE BROUGHT BY THE PARTIES SOLELY IN THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK, PROVIDED THAT IF SAID COURT DETERMINES THAT IT
DOES NOT HAVE SUBJECT MATTER JURISDICTION THEN SAID ACTIONS MAY BE BROUGHT IN
THE SUPREME COURT OF THE STATE OF NEW YORK FOR NEW YORK COUNTY; AND EACH
REINSURED AND THE REINSURER EACH HEREBY IRREVOCABLY SUBMIT TO THE EXCLUSIVE
JURISDICTION OF SUCH COURTS FOR SUCH PURPOSE AND ANY APPELLATE COURTS THEREOF,
EXCEPT THAT ANY FINAL ARBITRAL AWARD RENDERED IN ACCORDANCE WITH ARTICLE V MAY
BE ENTERED AND ENFORCED IN ANY COURT HAVING JURISDICTION OVER ANY PARTY OR ANY
OF ITS ASSETS.
     6.8 No Third Party Beneficiaries.
          Nothing in this TPR Allocation Agreement is intended or shall be
construed to give any Person, other than the Parties, any legal or equitable
right, remedy or claim under or in respect of this TPR Allocation Agreement or
any provision contained herein.
     6.9 Counterparts.
          This TPR Allocation Agreement may be executed by the Parties in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute one and the same
instrument binding upon all of the Parties notwithstanding the fact that all
Parties are not signatory to the original or the same counterpart. Each
counterpart may consist of a number of copies hereof each signed by less than
all, but together signed by all of the Parties. Each counterpart may be
delivered by facsimile transmission, which transmission shall be deemed delivery
of an originally executed document.
     6.10 Severability.
          Any term or provision of this TPR Allocation Agreement which is
invalid or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
TPR Allocation Agreement or affecting the validity or enforceability of any of
the terms or provisions of this TPR Allocation Agreement in any other
jurisdiction, so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
Party. If any provision of this TPR Allocation Agreement is so broad as to be
unenforceable, that provision shall be interpreted to be only so broad as is
enforceable. In the event of such invalidity or unenforceability of any term or
provision of this TPR Allocation Agreement, the Parties shall use their
commercially reasonable efforts to reform such terms or provisions to carry out
the commercial intent of the Parties as reflected herein, while curing the
circumstance giving rise to the invalidity or unenforceability of such term or
provision.

14



--------------------------------------------------------------------------------



 



     6.11 Specific Performance.
          Each of the Parties acknowledges and agrees that the other Party would
be irreparably damaged in the event that any of the provisions of this TPR
Allocation Agreement were not performed or complied with in accordance with
their specific terms or were otherwise breached, violated or unfulfilled.
Accordingly, each of the Parties agrees that the other Party shall be entitled
to an injunction or injunctions to prevent noncompliance with, or breaches or
violations of, the provisions of this TPR Allocation Agreement by the other
Party and to enforce specifically this TPR Allocation Agreement and the terms
and provisions hereof in any action instituted in accordance with Section 6.7,
in addition to any other remedy to which such Party may be entitled, at law or
in equity. In the event that any action is brought in equity to enforce the
provisions of this TPR Allocation Agreement, no Party will allege, and each
Party hereby waives the defense or counterclaim, that there is an adequate
remedy at law. The Parties further agree that (i) by seeking the remedies
provided for in this Section 6.11, a Party shall not in any respect waive its
right to seek any other form of relief that may be available to a Party under
this TPR Allocation Agreement, including monetary damages in the event that this
TPR Allocation Agreement has been terminated or in the event that the remedies
provided for in this Section 6.11 are not available or otherwise are not granted
and (ii) nothing contained in this Section 6.11 shall require any Party to
institute any action for (or limit any Party’s right to institute any action
for) specific performance under this Section 6.11 before exercising any
termination right under Article IV nor shall the commencement of any action
pursuant to this Section 6.11 or anything contained in this Section 6.11
restrict or limit any Party’s right to terminate this TPR Allocation Agreement
in accordance with the terms of Article IV or pursue any other remedies under
this TPR Allocation Agreement that may be available then or thereafter.
     6.12 Waiver of Jury Trial.
          EACH OF THE PARTIES HEREBY WAIVES TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS TPR ALLOCATION AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS TPR
ALLOCATION AGREEMENT. EACH OF THE PARTIES HEREBY (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTIES HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTIES WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES THAT IT
HAS BEEN INDUCED TO ENTER INTO THIS TPR ALLOCATION AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED BY THIS TPR ALLOCATION AGREEMENT, AS APPLICABLE, BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 6.12.
     6.13 Incontestability.
          In consideration of the mutual covenants and agreements contained
herein, each Party does hereby agree that this TPR Allocation Agreement, and
each and every provision

15



--------------------------------------------------------------------------------



 



hereof, is and shall be enforceable by and between them according to its terms,
and each Party does hereby agree that it shall not contest in any respect the
validity or enforceability hereof.
     6.14 Set-Off.
          Any debts or credits, matured or unmatured, liquidated or
unliquidated, regardless of when they arose or were incurred, in favor of or
against either of the Reinsured or the Reinsurer with respect to this TPR
Allocation Agreement are deemed mutual debts or credits, as the case may be, and
shall be set off, and only the net balance shall be allowed or paid.
     6.15 Currency.
          All financial data required to be provided pursuant to the terms of
this TPR Allocation Agreement shall be expressed in United States dollars. All
payments and all settlements of account between the Parties shall be in United
States currency unless otherwise agreed by the Parties.
(The remainder of this page has been intentionally left blank.)

16



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Parties hereby execute this TPR Allocation Agreement as
of the day and year first set forth above.

            CONTINENTAL CASUALTY COMPANY
      By:           Name:           Title:           THE CONTINENTAL INSURANCE
COMPANY
      By:           Name:           Title:           CONTINENTAL REINSURANCE
CORPORATION
INTERNATIONAL, LTD.
      By:           Name:           Title:           CNA INSURANCE COMPANY
LIMITED
      By:           Name:           Title:           NATIONAL INDEMNITY COMPANY
      By:           Name:           Title:        

C-1



--------------------------------------------------------------------------------



 



CONFIDENTIAL
Exhibit D
Form of Reinsurance Credit Event II Trust Agreement
SEE ATTACHED.

 



--------------------------------------------------------------------------------



 



 
TRUST AGREEMENT
by and among
[CNA BENEFICIARY]
(hereinafter referred as the “Beneficiary”),
NATIONAL INDEMNITY COMPANY
(hereinafter referred to as the “Grantor”)
and
[TRUSTEE]
(hereinafter referred to as the “Trustee”)
[•], 2010
 

 



--------------------------------------------------------------------------------



 



Table of Contents

                  Page ARTICLE I  
DEFINED TERMS
  D-1
 
        Section 1.1  
Definitions
  D-1 Section 1.2  
Interpretation
  D-3
 
        ARTICLE II  
CREATION OF TRUST ACCOUNT
  D-3
 
        Section 2.1  
Obligations of the Beneficiary and the Grantor
  D-3 Section 2.2  
Purpose of the Trust
  D-4 Section 2.3  
Grantor Trust for United States Federal Income Tax Purposes
  D-4 Section 2.4  
Designation of Agents
  D-4 Section 2.5  
Title to Assets
  D-4
 
        ARTICLE III  
MAINTENANCE OF THE TRUST
  D-4
 
        Section 3.1  
Substitution of Trust Account Assets
  D-4 Section 3.2  
Valuation of Assets
  D-5 Section 3.3  
Quarterly Certification
  D-5
 
        ARTICLE IV  
RELEASE AND ADJUSTMENT OF TRUST ACCOUNT ASSETS
  D-6
 
        Section 4.1  
Adjustment of Trust Account Assets
  D-6 Section 4.2  
Release of Trust Account Assets to the Beneficiary
  D-6 Section 4.3  
Release of Trust Account Assets to the Grantor
  D-7
 
        ARTICLE V  
DUTIES OF THE TRUSTEE
  D-7
 
        Section 5.1  
Acceptance of Assets by the Trustee
  D-7 Section 5.2  
Collection of Interest and Dividends; Voting Rights
  D-7 Section 5.3  
Obligations of the Trustee
  D-8 Section 5.4  
Responsibilities of the Trustee
  D-8 Section 5.5  
Books and Records
  D-8 Section 5.6  
Activity Reports
  D-8 Section 5.7  
Resignation or Removal of the Trustee; Appointment of Successor Trustee
  D-9 Section 5.8  
Release of Information
  D-9 Section 5.9  
Indemnification of the Trustee
  D-10 Section 5.10  
Charges of the Trustee
  D-10 Section 5.11  
Limitations of the Trustee
  D-10

D-i



--------------------------------------------------------------------------------



 



                  Page ARTICLE VI  
TERMINATION
  D-10
 
        Section 6.1  
Termination
  D-10 Section 6.2  
Disposition of Assets Upon Termination
  D-10
 
        ARTICLE VII  
GENERAL PROVISIONS
  D-11
 
        Section 7.1  
Notices
  D-11 Section 7.2  
Construction and Effect
  D-12 Section 7.3  
Waiver and Amendment
  D-12 Section 7.4  
Successors and Assigns
  D-12 Section 7.5  
Headings
  D-12 Section 7.6  
Governing Law and Jurisdiction
  D-12 Section 7.7  
No Third Party Beneficiaries
  D-13 Section 7.8  
Counterparts
  D-13 Section 7.9  
Severability
  D-13 Section 7.10  
Specific Performance
  D-13 Section 7.11  
Waiver of Jury Trial
  D-14 Section 7.12  
Incontestability
  D-14 Section 7.13  
Set-Off
  D-14 Section 7.14  
Currency
  D-14
 
        ARTICLE VIII  
DISPUTE RESOLUTION
  D-15
 
        Section 8.1  
Dispute Resolution
  D-15 Section 8.2  
Negotiation Amongst the Parties
  D-15 Section 8.3  
Arbitration
  D-15
 
        ARTICLE IX  
EFFECTIVE DATE AND EXECUTION
  D-16

D-ii



--------------------------------------------------------------------------------



 



TRUST AGREEMENT
          THIS TRUST AGREEMENT (this “Trust Agreement”) is made and entered into
as of [•], 2010, by and among [•] (the “Beneficiary”), National Indemnity
Company, a Nebraska property and casualty insurance company (the “Grantor”) and
[•], a banking association organized under the laws of [•] (hereinafter referred
to as “Trustee”).
          WHEREAS, in accordance with Section 9.6(a) of that certain Loss
Portfolio Transfer Reinsurance Agreement, dated [•], by and among the
Beneficiary, [•] and the Grantor (the “LPT Reinsurance Agreement”), the Grantor
and the Beneficiary have agreed to enter into this Trust Agreement upon the
occurrence of a Reinsurance Credit Event, if the Grantor has not been able to
cure or address to the satisfaction of the Beneficiary and [•] the circumstances
giving rise to the Reinsurance Credit Event within [90] calendar days.
          NOW THEREFORE, the Grantor, the Beneficiary and the Trustee, in
consideration of the mutual covenants contained herein and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, and upon the terms and conditions hereinafter set forth, agree as
follows:
ARTICLE I
DEFINED TERMS
          Section 1.1 Definitions. The following terms, when used in this Trust
Agreement, shall have the meanings set forth in this Section 1.1. The terms
defined below shall be deemed to refer to the singular or plural, as the context
requires.
               “AAA” shall have the meaning ascribed to such term in
Section 8.3(a).
               “Assets” shall have the meaning ascribed to such term in
Section 2.1(b).
               “Beneficiary” shall have the meaning ascribed to such term in the
Preamble.
               “Business Covered” shall have the meaning ascribed to such term
in the LPT Reinsurance Agreement.





--------------------------------------------------------------------------------



 



               “Business Day” shall mean any day other than a Saturday, Sunday
or a day on which commercial banks in Illinois or New York are required or
authorized by law to be closed.
               “Code” shall mean the Internal Revenue Code of 1986, as amended
from time to time.
               “Dispute” shall have the meaning ascribed to such term in
Section 8.1.
               “Governmental Authority” shall mean any government, political
subdivision, court, board, commission, regulatory or administrative agency or
other instrumentality thereof, whether federal, state, provincial, local or
foreign and including any regulatory authority which may be partly or wholly
autonomous.
               “Grantor” shall have the meaning ascribed to such term in the
Preamble.
               “Insurance Commissioner” shall mean the Governmental Authority
responsible for the regulation of insurance companies in the jurisdiction in
which the Beneficiary is domiciled.
               “LPT Limit” shall have the meaning ascribed to such term in the
LPT Reinsurance Agreement.
               “Permitted Investments” shall mean cash and any investments of
the types permitted under the laws and regulations of the Beneficiary’s
domiciliary state for trusts providing full statutory financial statement credit
for reinsurance ceded by property and casualty insurance companies, provided,
however, that no Permitted Investments may be issued by an institution that is
the parent, subsidiary or affiliate of the Grantor. All Permitted Investments
deposited in the Trust Account shall be free of all liens, charges or
encumbrances at the time so deposited.
               “Quarterly Certification” shall have the meaning ascribed to such
term in Section 3.3.
               “Reinsurance Credit Event” shall mean any event, other than the
financial impairment of the Grantor, that results in the Beneficiary being
unable to obtain full statutory financial statement credit for the reinsurance
provided by the LPT Reinsurance Agreement in any applicable jurisdiction at any
point in time during the term of the LPT Reinsurance Agreement.

D-2



--------------------------------------------------------------------------------



 



               “Required Amount” shall mean an amount equal to the lesser of
(A) the aggregate gross Reserves of the Beneficiary (including reserves for
losses incurred but not reported) calculated in accordance with SAP with respect
to the Business Covered and (B) the LPT Limit less the Ultimate Net Loss paid by
the Grantor.
               “Reserves” shall mean, as required by SAP or applicable law of
the jurisdiction of domicile of any entity, reserves, funds or provisions for
losses, claims, unearned premiums, benefits, costs and expenses (including
allocated loss adjustment expenses) in respect of the Business Covered.
               “Rules” shall have the meaning ascribed to such term in
Section 8.3(a).
               “SAP” shall mean, as to any entity, the statutory accounting
principles prescribed or permitted by the Governmental Authority responsible for
the regulation of insurance companies in the jurisdiction in which such entity
is domiciled.
               “Third Party Appraiser” shall mean an independent appraisal firm
which is mutually acceptable to the Grantor and the Beneficiaries, or, if
Grantor and Beneficiaries cannot agree on such an appraisal firm, an independent
appraisal firm selected by the parties’ respective accountants.
               “Trust” shall mean the trust formed hereunder.
               “Trust Account” shall have the meaning ascribed to such term in
Section 2.1(a).
               “Trust Agreement” shall have the meaning ascribed to such term in
the Preamble.
               “Trustee” shall have the meaning ascribed to such term in the
Preamble.
               “Ultimate Net Loss” shall have the meaning ascribed to such term
in the LPT Reinsurance Agreement.
          Section 1.2 Interpretation. When a reference is made in this Trust
Agreement to a Section or Article, such reference shall be to a section or
article of this Trust Agreement unless otherwise clearly indicated to the
contrary. The Article and Section headings contained in this Trust Agreement are
solely for the purpose of reference, are not part of the agreement of the
parties and shall not affect in any way the meaning or interpretation of this
Trust Agreement. Whenever the words “include,” “includes” or “including” are
used in this Trust Agreement, they

D-3



--------------------------------------------------------------------------------



 



shall be deemed to be followed by the words “without limitation.” The words
“hereof,” “herein” and “herewith” and words of similar import shall, unless
otherwise stated, be construed to refer to this Trust Agreement as a whole and
not to any particular provision of this Trust Agreement. The meaning assigned to
each term used in this Trust Agreement shall be equally applicable to both the
singular and the plural forms of such term and to both the masculine as well as
the feminine and neuter genders of such term. Any agreement, instrument or
statute defined or referred to herein or in any agreement or instrument that is
referred to herein means such agreement, instrument or statute as from time to
time amended, modified or supplemented, including (in the case of agreements or
instruments) by waiver or consent and (in the case of statutes) by succession of
comparable successor statutes. Where a word or phrase is defined herein, each of
its other grammatical forms shall have a corresponding meaning. References to a
person are also to its successors and permitted assigns.
ARTICLE II
CREATION OF TRUST ACCOUNT
          Section 2.1 Obligations of the Beneficiary and the Grantor. (a) Prior
to the execution of this Trust Agreement, the Grantor shall have procured with
the Trustee, in the name of the Trustee, to be held for the sole benefit of the
Beneficiary pursuant to the provisions of this Trust Agreement, a segregated
trust account maintained by the Trustee with account number [ACCOUNT NUMBER]
(which shall be hereinafter referred to, including all successor accounts
thereto, as the “Trust Account”).
               (b) The Grantor shall transfer and assign to the Trustee, for
deposit to the Trust Account, such assets as it may from time to time desire
(all such assets actually received in the Trust Account are herein referred to
individually as an “Asset” and collectively as the “Assets”). The Assets shall
consist only of Permitted Investments.
               (c) The Grantor shall ensure that the Trust Account shall hold
Permitted Investments at all times with a fair market value of no less than 100%
of the Required Amount, as determined in accordance with Section 5.6 of this
Trust Agreement.
          Section 2.2 Purpose of the Trust. The Assets in the Trust Account
shall be held by the Trustee for the sole benefit of the Beneficiary. The
Grantor grants to the Trustee all trust powers necessary and reasonable in the
performance of its duties hereunder except as otherwise expressly provided
herein.
          Section 2.3 Grantor Trust for United States Federal Income Tax
Purposes. The Trust Account shall be treated as a grantor trust (pursuant to
sections 671 through 677 of the Code) for United States federal income tax
purposes. The Grantor shall constitute the grantor (within the meaning of
sections 671 and 677 of the Code) and, thus, any and all income derived from the
Assets held in the Trust shall constitute income or gain of the Grantor as the
owner of such Assets.
          Section 2.4 Designation of Agents. Except as otherwise expressly
provided in this Trust Agreement, any statement, certificate, notice, request,
consent, approval, or other

D-4



--------------------------------------------------------------------------------



 



instrument to be delivered or furnished by the Grantor or the Beneficiary shall
be sufficiently executed if executed in the name of the Grantor or the
Beneficiary by such officer or officers of Grantor or Beneficiary or by such
other agent or agents of the Grantor or the Beneficiary as may be designated in
a resolution of the Board of Directors of the Grantor or the Beneficiary or
Committee thereof or a letter of advice issued by the President, Secretary or
Treasurer of the Grantor or the Beneficiary, as applicable. Written notice of
such designation by the Grantor or the Beneficiary shall be filed with the
Trustee. The Trustee shall be protected in acting upon any written statement or
other instrument made by such officers or agents of the Grantor or the
Beneficiary with respect to the authority conferred on it.
          Section 2.5 Title to Assets. Title to any Assets transferred by the
Grantor to the Trustee for deposit to the Trust Account will be recorded in the
name of the Trustee. The out-of-pocket costs of transfers of title between the
Grantor and the Trustee shall be shared equally by the Grantor and the
Beneficiary, and the Grantor shall use reasonable efforts to limit such costs.
The Beneficiary shall not have legal title to any part of the Assets, but shall
have an undivided beneficial interest in all Assets.
ARTICLE III
MAINTENANCE OF THE TRUST
          Section 3.1 Substitution of Trust Account Assets. (a) Upon receipt of
the prior written consent of the Beneficiary, the Grantor may, from time to
time, substitute or exchange Assets contained in the Trust Account, provided,
however, (i) the Assets so substituted or exchanged must be Permitted
Investments, (ii) after giving effect to such substitution, the fair market
value of the newly deposited Assets are at least equal to the fair market value
of the substituted Assets and (iii) the replacement Assets to be deposited in
the Trust Account in such substitution or exchange are deposited therein on the
day of withdrawal of the substituted or exchanged Assets. Upon any substitution
or exchange as provided for herein, the Grantor shall certify to the Trustee and
Beneficiary that such substitution or exchange meets the requirements of this
Section 3.1. The Trustee shall give the Beneficiary prompt written notice of any
substitution made pursuant hereto.
               (b) The Grantor shall, prior to depositing any Assets into the
Trust Account, and from time to time as required, execute all assignments and
endorsements in blank, or transfer legal title to the Trustee of all shares,
obligations or any other assets requiring assignment in order that the Trustee,
upon direction of the Beneficiary, may whenever necessary negotiate any such
assets without consent or signature from the Grantor or any other entity.
          Section 3.2 Valuation of Assets. The Grantor shall determine the fair
market value of any Assets in the Trust Account. In making this determination,
the Grantor shall use prices published by a nationally recognized pricing
service for Assets for which such prices are available, and for Assets for which
such prices are not available, the Grantor shall use methodologies consistent
with those which it uses for determining the fair market value of assets held in
its own general account (other than the Assets) in the ordinary course of
business.

D-5



--------------------------------------------------------------------------------



 



          Section 3.3 Quarterly Certification. Within fourteen (14) calendar
days following the end of each calendar quarter, the Grantor shall provide the
Beneficiary a written certification (the “Quarterly Certification”) stating the
Required Amount as of the calendar quarter end and the aggregate fair market
value of the Permitted Investments held in the Trust Account as of the calendar
quarter end (both on an asset-by-asset basis and a cumulative basis). Such
certification shall separately state the effect on the fair market value of the
Assets of withdrawals by the Grantor from the Trust Account effected during such
calendar quarter. As soon as is practicable, but in no event more than ten
(10) Business Days following its receipt of the Quarterly Certification, the
Beneficiary shall either (i) countersign such certification and forward it to
the Trustee or (ii) notify the Grantor that it objects to the Grantor’s
calculation of the Required Amount or the Grantor’s valuation of any Asset. If
the parties are able to resolve such dispute within ten (10) Business Days of
the Beneficiary’s transmittal to the Grantor of its notice of objection, they
shall promptly forward to the Trustee a jointly signed certification of the
Required Amount. If the parties are unable to resolve such dispute within ten
(10) Business Days of the Beneficiary’s transmittal to the Grantor of its notice
of objection, and the dispute relates to the valuation of an Asset, the value of
such Asset shall be determined by a Third Party Appraiser and the parties shall
be bound by such valuation. All other disputes shall be resolved in accordance
with Section 8.1 of this Trust Agreement. Upon resolution of such dispute, the
parties shall forward to the Trustee a copy of the corrected Quarterly
Certification setting forth the Required Amount as resolved through such Third
Party Appraiser or arbitration. The Grantor shall, to the extent reasonably
necessary or required in order to verify Grantor’s certification, permit the
Beneficiary to audit its records in order to determine its compliance with this
Section 3.3. The Grantor shall cooperate fully with such audit. Access to the
Grantor and its employees by the Beneficiary in connection with such audit shall
be at reasonable times during regular business hours upon reasonable prior
written notice (including by e-mail) in a manner which does not unreasonably
interfere with the business or operations of the Grantor.
ARTICLE IV
RELEASE AND ADJUSTMENT OF TRUST ACCOUNT ASSETS
          Section 4.1 Adjustment of Trust Account Assets. (a) The Required
Amount as of the end of each calendar quarter shall be certified to the Trustee
by the Grantor in the manner set forth in Section 3.3 hereof.
               (b) If the aggregate fair market value of the Permitted
Investments maintained in the Trust Account as of any calendar quarter end is
less than the Required Amount as of such calendar quarter end, then within five
(5) Business Days of its receipt of the certification set forth in Section 3.3,
the Grantor shall deposit into the Trust Account such additional Assets with an
aggregate fair market value as are necessary to ensure that the aggregate fair
market value of the Permitted Investments held in the Trust Account is no less
than 100% of the Required Amount as of the immediately prior calendar quarter
end.
          Section 4.2 Release of Trust Account Assets to the Beneficiary.
(a) Notwithstanding anything in this Trust Agreement to the contrary, the
Beneficiary shall have the right to withdraw Assets from the Trust Account at
any time, without notice to the Grantor,

D-6



--------------------------------------------------------------------------------



 



subject only to written notice to the Trustee from the Beneficiary given in
accordance with Section 7.1 of this Trust Agreement. Other than such notice, no
other statement or document need be presented by the Beneficiary to withdraw
such Assets except that the Beneficiary shall acknowledge to the Trustee receipt
of such withdrawn Assets. Upon such written notice of demand of the Beneficiary,
the Trustee shall immediately take any and all steps necessary to transfer
absolutely and unequivocally all right, title and interest in the Assets to the
Beneficiary and, to the extent applicable, deliver physical custody of such
Assets to the Beneficiary. Upon such transfer, Trustee shall promptly forward a
copy of such notice to the Grantor. The Trustee shall not be subject to any
liability for any payment made by it to the Beneficiary pursuant to such written
demand by the Beneficiary.
               (b) The Grantor and the Beneficiary agree that the Assets from
the Trust Account may only be withdrawn by the Beneficiary, and utilized and
applied by the Beneficiary, or any successor by operation of law of the
Beneficiary including any liquidator or rehabilitator, receiver or conservator
of the Beneficiary, without diminution because of insolvency on the part of the
Beneficiary or the Grantor, for one or more of the following purposes:
                    (i) to pay or reimburse the Beneficiary for the Grantor’s
share of premiums returned to policyholders or ceding companies of the Reinsured
Contracts because of cancellations of such contracts to the extent same
constitute Ultimate Net Loss;
                    (ii) to reimburse the Beneficiary for the Grantor’s share of
surrenders and benefits or losses paid by the Beneficiary pursuant to the
provisions of the Reinsured Contracts to the extent same constitute Ultimate Net
Loss;
                    (iii) to fund an account with the Beneficiary in an amount
at least equal to the deduction, for reinsurance ceded, from the Beneficiary’s
liabilities for the Reinsured Liabilities. The account must include, but not be
limited to, amounts for policy reserves, claims and losses incurred, including
losses incurred but not reported, allocated loss adjustment expenses, and
unearned premium reserves; and
                    (iv) to pay any other amounts the Beneficiary claims are due
under the LPT Reinsurance Agreement.
          Section 4.3 Release of Trust Account Assets to the Grantor. Subject to
receipt of the Beneficiary’s prior written instructions, the Trustee may, from
time to time, release to the Grantor Assets with an aggregate fair market value
equal to the excess over 102% of the Required Amount as of the prior calendar
quarter end. In connection with any such release of Assets, the Trustee shall
take any and all necessary steps to transfer absolutely and unequivocally all
right, title and interest in such released Assets to the Grantor or its
designee. The Trustee

D-7



--------------------------------------------------------------------------------



 



shall not be subject to any liability for any payment made by it to the Grantor
pursuant to such written instructions received by it from the Beneficiary.
ARTICLE V
DUTIES OF THE TRUSTEE
          Section 5.1 Acceptance of Assets by the Trustee. (a) The Trustee shall
not accept any Assets (other than cash) for deposit into the Trust Account
unless the Trustee determines that it is or will be the registered owner of and
holder of legal title to the Assets or that such Assets are in such form that
the Trustee may, if applicable to such asset class, negotiate any such Assets,
without consent or signature from the Grantor or any other person or entity. Any
Assets received by the Trustee which, if applicable to such asset class, are not
in such proper negotiable form or for which title has not been transferred to
the Trustee shall not be accepted by the Trustee and shall be returned to the
Grantor as unacceptable.
               (b) The Trustee and its lawfully appointed successors is and are
authorized and shall have the power to receive such Assets as the Grantor (or
the Beneficiary on behalf of the Grantor) from time to time may transfer or
remit to the Trust Account and to hold and dispose of the same for the uses and
purposes and in the manner and according to the provisions herein set forth. All
such Assets at all times shall be maintained as a trust account, separate and
distinct from all other assets on the books and records of the Trustee, and
shall be continuously kept in a safe place within the United States.
          Section 5.2 Collection of Interest and Dividends; Voting Rights. The
Trustee is hereby authorized, without prior notice to the Grantor or the
Beneficiary, to demand payment of and collect all interest or dividends on the
Assets comprising the Trust Account if any. All payments of interest, dividends
and other income in respect to Assets in the Trust Account shall be deposited
promptly upon receipt by the Trustee into the Trust Account. Subject to the
other provisions of this Trust Agreement, the Grantor shall have the full and
unqualified right to direct the Trustee to vote, and to execute consents, bond
powers, stock powers, mortgage and title instruments and other instruments of
transfer, pledge and release with respect to any Assets comprising the Trust
Account.
          Section 5.3 Obligations of the Trustee. The Trustee agrees to hold and
disburse the various Assets of the Trust Account in accordance with the
provisions expressed herein.
          Section 5.4 Responsibilities of the Trustee. (a) The Trustee, in the
administration of the Trust Account, is to be bound solely by the express
provisions herein, and such further written and signed directions as the
appropriate party or parties may, under the conditions herein provided, deliver
to the Trustee. The Trustee shall be under no obligation to enforce the
Grantor’s obligations under this Trust Agreement, except as otherwise expressly
provided or directed pursuant hereto. The Trustee shall be restricted to holding
title to, operating and collecting the Assets comprising the Trust Account and
the payment and distribution thereof for the purposes set forth in this Trust
Agreement and to the conservation and protection of such

D-8



--------------------------------------------------------------------------------



 



Assets and the administration thereof in accordance with the provisions of this
Trust Agreement, and the Trustee shall be liable only for its own negligence,
willful misconduct, lack of good faith or breach of fiduciary duty and for the
breach of the Trustee’s obligations under this Trust Agreement. The Trustee
further agrees to forward upon request of the Beneficiary, the Grantor or any
Insurance Commissioner a certified list and valuation of all Assets held under
this Trust Agreement.
               (b) Subject to the other provisions of this Trust Agreement,
including the requirements that only Permitted Investments may be held in the
Trust Account and provisions relating to the substitution of Assets, (i) the
Grantor shall have the irrevocable authority and sole power to direct the
Trustee, in the Grantor’s sole discretion, with respect to all aspects of the
management or investment of the Assets contained in the Trust Account,
including, but not limited to, directing the Trustee to enter into one or more
investment management, advisory, custodial, depository or other agreements of
form and substance specified by the Grantor, with any other person, including
any affiliate of the Grantor, selected by the Grantor and (ii) the Trustee and
the Beneficiary each acknowledges that it has no authority with respect to such
management or investment activities, the Trustee agrees it will not exercise any
discretion or take any action with respect to the matters in clause (i) above
and will take any actions related thereto as directed by the Grantor in
accordance therewith.
          Section 5.5 Books and Records. The Trustee shall keep full and
complete records of the administration of the Trust Account. The Grantor, the
Beneficiary and/or the Insurance Commissioner may examine such records, upon
reasonable notice to the Trustee, at any time during business hours through any
person or persons duly authorized in writing by Grantor, the Beneficiary and/or
the Insurance Commissioner.
          Section 5.6 Activity Reports. The Trustee agrees to provide an
activity report to the Beneficiary and the Grantor upon creation of the Trust
Account and within five (5) days following receipt of the report from the
Grantor, which report shall, in reasonable detail, show (i) all deposits,
withdrawals and substitutions during such quarter; (ii) a listing of securities
and other assets held and cash balances in the Trust Account as of the last day
of such quarter and (iii) the fair market value (determined in accordance with
Section 2.1(b) on such day) of each Asset held in the Trust Account (other than
cash) and the amount of cash held in the Trust Account as of the last day of
such quarter. The Trustee agrees to provide written notification to the Grantor
and the Beneficiary within five (5) days of any deposits to or withdrawals from
the Trust Account.
          Section 5.7 Resignation or Removal of the Trustee; Appointment of
Successor Trustee. (a) The Trustee may at any time resign as Trustee and
terminate its capacity hereunder by delivery of written notice of resignation,
effective not less than ninety (90) days after receipt by both the Beneficiary
and the Grantor. The Trustee may be removed by the Grantor by (i) delivery to
the Trustee and the Beneficiary of a written notice of removal, effective not
less than ninety (90) days after receipt by the Trustee and the Beneficiary of
the notice and (ii) receipt of Beneficiary’s consent to such action, which
consent shall not be unreasonably withheld. Notwithstanding the foregoing, no
such resignation by the Trustee or removal by the Grantor shall be effective
until a successor to the Trustee shall have been duly appointed by the Grantor
and approved by the Beneficiary and all the securities and other Assets in the
Trust Account have

D-9



--------------------------------------------------------------------------------



 



been duly transferred to such successor. The Grantor, upon receipt of such
notice of resignation, shall undertake to obtain the agreement of a qualified,
successor depository, agreeable to the Beneficiary, to act as a successor
Trustee in accordance with all agreements of the Trustee herein and upon duly
qualifying to act as such pursuant to Section 5.7(b). The Beneficiary agrees not
to withhold unreasonably approval of such Trustee. Upon the Trustee’s delivery
of the Assets to the qualified, successor depository, along with a closing
statement showing all activities from the last quarterly report, the Trustee
shall be discharged of further responsibilities hereunder, subject to any
remaining obligations under Section 5.4 and 5.7(b).
               (b) Any successor Trustee appointed hereunder shall execute an
instrument accepting such appointment hereunder and shall deliver the same to
the Grantor and to the then acting Trustee. Thereupon such successor Trustee
shall, without any further act, become vested with all the estates, properties,
rights, powers, trusts and duties of its predecessor in the Trust with like
effect as if originally named herein; but the predecessor Trustee shall
nevertheless, when requested in writing by the successor Trustee, execute an
instrument or instruments conveying and transferring to the Trustee upon the
Trust herein all the estates, properties, rights, powers and trusts of such
predecessor Trustee, and shall duly assign, transfer and deliver to the Trustee
all property and money held by such predecessor hereunder. The predecessor
Trustee shall be entitled to reimbursement in accordance with Section 5.10 for
all expenses it incurs in connection with the settlement of its accounts and the
transfer and delivery of the Trust Assets to its successor. The predecessor
Trustee shall continue to be indemnified by reason of such entity being or
having been a Trustee in accordance with Section 5.9 hereof.
          Section 5.8 Release of Information. The Trustee shall promptly respond
to any and all reasonable requests for information concerning the Trust Account
or the Assets held therein by either of the parties to this Trust Agreement.
Furthermore, the Trustee shall fully and completely respond to any direct
inquiries of the Insurance Commissioner, or any of its representatives,
concerning the Trust Account or the Assets held hereunder, including, detailed
inventories of securities or funds, and the Trustee shall permit the Insurance
Commissioner, or its representatives, to examine and audit all securities or
funds held hereunder. The Trustee shall promptly provide notice to the
Beneficiary and the Grantor concerning all such inquiries, and shall provide
seven (7) days prior notice to the Beneficiary and the Grantor of all such
examinations and audits.
          Section 5.9 Indemnification of the Trustee. Subject to Section 5.4,
whenever an action by the Trustee is authorized by written signed direction
pursuant to the provisions of this Trust Agreement and such action is taken
strictly in accordance with such written and signed direction by the appropriate
party or parties, the party or parties authorizing such action hereby agree to
indemnify the Trustee against all losses, damages, costs and expenses, including
reasonable attorneys’ fee, resulting from any action so taken by the Trustee.
          Section 5.10 Charges of the Trustee. The Grantor agrees to pay all
reasonable costs or fees charged by the Trustee for acting as the Trustee
pursuant to this Trust Agreement, as agreed between the Grantor and the Trustee,
including fees incurred by the Trustee for legal services deemed reasonably
necessary by the Trustee as a result of the Trustee’s so acting; provided,
however, that no such costs, fees or expenses shall be paid out of the Assets
held in or credited to the Trust Account.

D-10



--------------------------------------------------------------------------------



 



          Section 5.11 Limitations of the Trustee. The Trustee shall in no way
be responsible for determining the amount of Assets required to be deposited, or
monitoring whether or not the Assets held within the Trust Account are Permitted
Investments. The Trustee shall be under no liability for any release of Assets
made by it to the Grantor in accordance with this Article V.
ARTICLE VI
TERMINATION
          Section 6.1 Termination. This Trust Agreement may not be terminated by
the Grantor unless the Grantor has obtained and the Trustee has received, a
written consent signed by the General Counsel of the Beneficiary to terminate
this Trust Agreement. The Beneficiary shall provide its consent to the
termination of this Trust Agreement if the Grantor seeks to terminate this Trust
Agreement as a result of the exhaustion of the LPT Limit.
          Section 6.2 Disposition of Assets Upon Termination. Upon a termination
pursuant to this Article VI, the Trustee shall distribute all Assets held and
deposited under this Trust Agreement, subject to the written approval of the
Beneficiary, to the Grantor and shall take any and all steps necessary to
transfer absolutely and unequivocally all right, title and interest in such
Assets and to deliver physical custody, if applicable, in such Assets to the
Grantor or as otherwise directed by the Grantor.
ARTICLE VII
GENERAL PROVISIONS
          Section 7.1 Notices. Any notice, request, demand, waiver, consent,
approval or other communication required or permitted to be given by any party
under this Trust Agreement shall be in writing and shall be delivered
personally, sent by facsimile transmission, sent by registered or certified
mail, postage prepaid, or sent by a standard overnight courier of national
reputation with written confirmation of delivery. Any such notice shall be
deemed given when so delivered personally, or if sent by facsimile transmission,
on the date received (provided that any notice received after 5:00 p.m.
(addressee’s local time) shall be deemed given at 9:00 a.m. (addressee’s local
time) on the next Business Day), or if mailed, on the date shown on the receipt
therefor, or if sent by overnight courier, on the date shown on the written
confirmation of delivery. Such notices shall be given to the following
addresses:

         
 
  If to the Trustee:   [•]
 
      [•]
 
      [•]
 
      Attention: [•]

D-11



--------------------------------------------------------------------------------



 



         
 
  With a copy to:   [•]
 
      [•]
 
      [•]
 
      Attention: [•]
 
       
 
  If to the Grantor:   National Indemnity Company
 
      100 First Stamford Place
 
      Stamford, CT 06902
 
      Attention: General Counsel
 
      Fax: 203-363-5221
 
       
 
  With a copy to:   National Indemnity Company
 
      3024 Harney Street
 
      Omaha, NE 68131
 
      Attention: Treasurer
 
      Fax: 402-916-3030
 
       
 
  If to the Beneficiary:   CNA Financial Corporation
 
      333 S. Wabash Avenue
 
      Chicago, IL 60604
 
      Attention: Jonathan D. Kantor
 
      Executive Vice President,
 
      General Counsel and Secretary
 
      Fax: 312-817-0511
 
       
 
  With a copy to:   CNA Financial Corporation
 
      333 S. Wabash Avenue
 
      Chicago, IL 60604
 
      Attention: Michael P. Warnick
 
      Senior Vice President and
 
      Deputy General Counsel
 
      Fax: 312-755-2479

Each party to this Trust Agreement may change its notice provisions on fifteen
(15) calendar days’ advance notice in writing to the other parties to this Trust
Agreement.
          Section 7.2 Construction and Effect. This Trust Agreement and the
enforceability hereof shall not be subject to the satisfaction of any conditions
or qualifications not expressly included herein.
          Section 7.3 Waiver and Amendment. This Trust Agreement and the Trust
created hereunder shall be irrevocable, subject solely to the termination
provisions set forth herein. The Grantor shall have no right or power in any
capacity to revoke, terminate or alter or amend any terms of this Trust
Agreement, in whole or in part, without the prior written consent of the
Beneficiary and the Grantor. Notwithstanding the foregoing, this Trust Agreement
may be altered, amended or terminated at any time by written agreement executed
by each party hereto and, in the case of Grantor’s and the Beneficiary’s written
agreement, delivered to the Trustee.

D-12



--------------------------------------------------------------------------------



 



The Beneficiary’s failure at any time to exercise any of the rights or powers
conferred upon it herein shall constitute neither a waiver of its right to
exercise, nor stop it from exercising, any rights at any subsequent time, nor
shall such failure reduce in any degree any liability or obligation for which
the Grantor is bound hereunder.
          Section 7.4 Successors and Assigns. The rights and obligations of a
party under this Trust Agreement shall not be subject to assignment without the
prior written consent of the other parties hereto, and any attempted assignment
without the prior written consent of the other parties hereto shall be invalid
ab initio. The terms of this Trust Agreement shall be binding upon, inure to the
benefit of and be enforceable by and against the successors and permitted
assigns of the parties hereto.
          Section 7.5 Headings. The headings of this Trust Agreement are for
convenience of reference only and shall not define or limit any of the terms or
provisions hereof.
          Section 7.6 Governing Law and Jurisdiction. This Trust Agreement shall
be governed by and construed in accordance with the laws of the State of New
York without regard to such state’s principles of conflict of laws that could
compel the application of the laws of another jurisdiction. SUBJECT TO ARTICLE
VIII, ANY SUIT, ACTION OR PROCEEDING TO COMPEL ARBITRATION OR FOR TEMPORARY
INJUNCTIVE RELIEF IN AID OF ARBITRATION OR TO PRESERVE THE STATUS QUO PENDING
THE APPOINTMENT OF THE ARBITRATOR(S) SHALL BE BROUGHT BY THE PARTIES HERETO
SOLELY IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW
YORK, PROVIDED THAT IF SAID COURT DETERMINES THAT IT DOES NOT HAVE SUBJECT
MATTER JURISDICTION THEN SAID ACTIONS MAY BE BROUGHT IN THE SUPREME COURT OF THE
STATE OF NEW YORK FOR NEW YORK COUNTY; AND THE BENEFICIARY, THE GRANTOR AND THE
TRUSTEE EACH HEREBY IRREVOCABLY SUBMIT TO THE EXCLUSIVE JURISDICTION OF SUCH
COURTS FOR SUCH PURPOSE AND ANY APPELLATE COURTS THEREOF, EXCEPT THAT ANY FINAL
ARBITRAL AWARD RENDERED IN ACCORDANCE WITH ARTICLE VIII MAY BE ENTERED AND
ENFORCED IN ANY COURT HAVING JURISDICTION OVER ANY PARTY HERETO OR ANY OF ITS
ASSETS.
          Section 7.7 No Third Party Beneficiaries. Nothing in this Trust
Agreement is intended or shall be construed to give any person, other than the
parties hereto, any legal or equitable right, remedy or claim under or in
respect of this Trust Agreement or any provision contained herein.
          Section 7.8 Counterparts. This Trust Agreement may be executed by the
parties hereto in separate counterparts, each of which when so executed and
delivered shall be an original, but all such counterparts shall together
constitute one and the same instrument binding upon all of the parties hereto
notwithstanding the fact that all parties hereto are not signatory to the
original or the same counterpart. Each counterpart may consist of a number of
copies hereof each signed by less than all, but together signed by all of the
parties hereto. Each counterpart may be delivered by facsimile transmission,
which transmission shall be deemed delivery of an originally executed document.

D-13



--------------------------------------------------------------------------------



 



          Section 7.9 Severability. Any term or provision of this Trust
Agreement which is invalid or unenforceable in any jurisdiction shall, as to
that jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without rendering invalid or unenforceable the remaining terms
and provisions of this Trust Agreement or affecting the validity or
enforceability of any of the terms or provisions of this Trust Agreement in any
other jurisdiction, so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to any party hereto. If any provision of this Trust Agreement is so
broad as to be unenforceable, that provision shall be interpreted to be only so
broad as is enforceable. In the event of such invalidity or unenforceability of
any term or provision of this Trust Agreement, the parties hereto shall use
their commercially reasonable efforts to reform such terms or provisions to
carry out the commercial intent of the parties hereto as reflected herein, while
curing the circumstance giving rise to the invalidity or unenforceability of
such term or provision.
          Section 7.10 Specific Performance. Each of the parties hereto
acknowledges and agrees that the other parties hereto would be irreparably
damaged in the event that any of the provisions of this Trust Agreement were not
performed or complied with in accordance with their specific terms or were
otherwise breached, violated or unfulfilled. Accordingly, each of the parties
hereto agrees that the other parties hereto shall be entitled to an injunction
or injunctions to prevent noncompliance with, or breaches or violations of, the
provisions of this Trust Agreement by the other parties hereto and to enforce
specifically this Trust Agreement and the terms and provisions hereof in any
action instituted in accordance with Section 7.6, in addition to any other
remedy to which such party may be entitled, at law or in equity. In the event
that any action is brought in equity to enforce the provisions of this Trust
Agreement, no party hereto will allege, and each party hereto hereby waives the
defense or counterclaim, that there is an adequate remedy at law. The parties
hereto further agree that (i) by seeking the remedies provided for in this
Section 7.10, a party hereto shall not in any respect waive its right to seek
any other form of relief that may be available to a party under this Trust
Agreement, including monetary damages in the event that this Trust Agreement has
been terminated or in the event that the remedies provided for in this
Section 7.10 are not available or otherwise are not granted and (ii) nothing
contained in this Section 7.10 shall require any party hereto to institute any
action for (or limit any party’s right to institute any action for) specific
performance under this Section 7.10 before exercising any termination right
under Article VI, nor shall the commencement of any action pursuant to this
Section 7.10 or anything contained in this Section 7.10 restrict or limit any
party’s right to terminate this Trust Agreement in accordance with the terms of
Article VI, or pursue any other remedies under this Trust Agreement that may be
available then or thereafter.
          Section 7.11 Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY
WAIVES TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY WITH RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING
OUT OF, UNDER OR IN CONNECTION WITH THIS TRUST AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED BY THIS TRUST AGREEMENT. EACH OF THE PARTIES HERETO HEREBY (A)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTIES HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTIES WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES
THAT IT HAS

D-14



--------------------------------------------------------------------------------



 



BEEN INDUCED TO ENTER INTO THIS TRUST AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED BY THIS TRUST AGREEMENT, AS APPLICABLE, BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 7.11.
          Section 7.12 Incontestability. In consideration of the mutual
covenants and agreements contained herein, each party hereto does hereby agree
that this Trust Agreement, and each and every provision hereof, is and shall be
enforceable by and between them according to its terms, and each party hereto
does hereby agree that it shall not contest in any respect the validity or
enforceability hereof.
          Section 7.13 Set-Off. Any debts or credits, matured or unmatured,
liquidated or unliquidated, regardless of when they arose or were incurred, in
favor of or against any of the Beneficiaries or the Grantor with respect to this
Trust Agreement are deemed mutual debts or credits, as the case may be, and
shall be set off, and only the net balance shall be allowed or paid.
          Section 7.14 Currency. All financial data required to be provided
pursuant to the terms of this Trust Agreement shall be expressed in United
States dollars. All payments and all settlements of account between the parties
hereto shall be in United States currency unless otherwise agreed by the parties
hereto.
ARTICLE VIII
DISPUTE RESOLUTION
          Section 8.1 Dispute Resolution. Notwithstanding anything contained
herein to the contrary, any dispute between the Beneficiary and the Grantor
arising out of or relating to this Trust Agreement or the breach, termination or
validity hereof (“Dispute”) will be first addressed in accordance with the
procedures specified in Section 8.2, and subsequently, if necessary,
Section 8.3, which will be the sole and exclusive procedures for the resolution
of any such Disputes.
          Section 8.2 Negotiation Amongst the Parties. (a) The Beneficiary and
the Grantor agree that they shall first attempt to resolve Disputes by informal
in-person discussions and negotiations of their respective representatives. If a
Beneficiary and the Grantor are unable to resolve any such Dispute through such
in-person discussions and negotiations within thirty (30) calendar days of the
day on which either the Beneficiary and the Grantor receives from the other
party or parties written notice of a Dispute, the Dispute shall be submitted for
resolution to a designated executive officer of each of the Beneficiary and the
Grantor with authority to make a decision. If the designated executive officers
are unable to reach a mutually acceptable resolution within ten (10) calendar
days after expiration of such thirty-day period, on the request of either the
Beneficiary or the Grantor, the Dispute shall be resolved in accordance with
subsection (b). All negotiations, discussions, and communications made or
conducted pursuant to the procedures set forth in this Section 8.2(a) are
confidential and will be treated as compromise and settlement negotiations for
purposes of the Federal Rules of Evidence and any other applicable rules of
evidence.

D-15



--------------------------------------------------------------------------------



 



          (b) Upon completion of the dispute resolution process described in
subsection (a) of this Section 8.2 without resolution of the Dispute, either the
Beneficiary or the Grantor may submit the Dispute for resolution in accordance
with Section 8.3.
          Section 8.3 Arbitration. (a) Except as provided in Sections 8.1 and
8.2, any Dispute shall be finally determined by arbitration in accordance with
the Commercial Arbitration Rules of the American Arbitration Association (“AAA”)
then in effect (the “Rules”), except as modified herein. If the amount in
controversy is five million dollars ($5,000,000) or less (including all claims
and counterclaims) there shall be one arbitrator who shall be agreed upon by the
Beneficiary and the Grantor within twenty (20) calendar days of receipt by
respondent(s) of a copy of the demand for arbitration. The single arbitrator may
not award an amount greater than five million dollars ($5,000,000) in value
under any circumstances. If the amount in controversy is more than five million
dollars ($5,000,000) (including all claims and counterclaims) there shall be
three neutral and impartial arbitrators, one of whom shall be appointed by each
of (i) the Beneficiary, on the one hand and (ii) the Grantor, on the other hand,
within thirty (30) calendar days of receipt by respondent(s) of the demand for
arbitration, and the third arbitrator, who shall chair the arbitral tribunal,
shall be appointed by the party appointed arbitrators within fifteen
(15) calendar days of the appointment of the second arbitrator. If any
arbitrator is not appointed within the time limit provided herein, such
arbitrator shall be appointed by the AAA in accordance with the listing,
striking and ranking procedure in the Rules, with each of the Beneficiary and
the Grantor being given a limited number of strikes, except for cause. Any
arbitrator appointed by the AAA shall be a retired federal or state appellate
court judge or a current or retired officer of an insurance company with no less
than fifteen (15) years of experience in the property casualty insurance
industry. The arbitration hearing on the merits shall be commenced within ninety
(90) calendar days of the appointment of the arbitrator(s) or as soon thereafter
as practicable. In rendering an award, the arbitral tribunal shall be required
to follow the laws of the State of New York. The award shall be in writing and
shall briefly state the findings of fact and conclusions of law on which it is
based. The arbitrator(s) shall be permitted to award any relief permitted under
New York law, including damages and any form of temporary or permanent
injunctive relief, but shall not be permitted to award special, indirect,
punitive or incidental damages or damages for lost profits or any other
consequential damages or damages based on multiples or similar valuation
techniques. The award shall be final and binding upon the Beneficiary and the
Grantor and shall be the sole and exclusive remedy between the Beneficiary and
the Grantor regarding any claims, counterclaims, issues or accounting presented
to the arbitrator(s). Judgment upon the award may be entered in any court having
jurisdiction over the Beneficiary and the Grantor or any of their respective
assets. Any costs or fees (including attorneys’ fees and expenses) incident to
enforcing the award shall be charged against the Beneficiary and the Grantor
resisting such enforcement. Arbitrability of any and all disputes shall be
decided by the arbitrator(s). In the event of any inconsistency between the
Rules and the provisions of this Article VIII, the provisions of this
Article VIII shall control.
     (b) Arbitration hereunder shall be conducted in Chicago, Illinois or New
York, New York, as determined by the party against whom the arbitration is
demanded.

D-16



--------------------------------------------------------------------------------



 



ARTICLE IX
EFFECTIVE DATE AND EXECUTION
          IN WITNESS OF THE ABOVE, this Trust Agreement is executed in
triplicate by the parties’ duly authorized officers on the dates indicated below
with an effective date of:                                         .

                  [CNA BENEFICIARY], as Beneficiary            
 
               
By:
               
 
Title: 
 
           
 
Date: 
 
           
 
 
 
           
 
               
 
      Attest:        
 
        Title: 
 
   
 
        Date: 
 
   
 
         
 
   
 
                NATIONAL INDEMNITY COMPANY, as Grantor            
 
               
By:
               
 
Title: 
 
           
 
Date: 
 
           
 
 
 
           
 
               
 
      Attest:        
 
        Title: 
 
   
 
        Date: 
 
   
 
         
 
   
 
                [TRUSTEE], as Trustee            
 
               
By:
               
 
Title: 
 
           
 
Date: 
 
           
 
 
 
           
 
               
 
      Attest:        
 
        Title: 
 
   
 
        Date: 
 
   
 
         
 
   

D-17